Case 2:20-cv-04451-MWF-MRW Document 76 Filed 09/17/20 Page 1 of 38 Page ID #:1694




     1   Terry W. Bird – Bar No. 49038              Peter J. Eliasberg – Bar No. 189110
            tbird@birdmarella.com                      peliasberg@aclusocal.org
     2   Dorothy Wolpert – Bar No. 73213            Peter Bibring – Bar No. 223981
            dwolpert@birdmarella.com                   pbibring@aclusocal.org
     3   *Naeun Rim – Bar No. 263558                ACLU FOUNDATION OF
            nrim@birdmarella.com                    SOUTHERNthCALIFORNIA
     4   Shoshana E. Bannett – Bar No. 241977       1313 West 8 Street
            sbannett@birdmarella.com                Los Angeles, CA 90017
     5   Kate S. Shin – Bar No. 279867              Telephone: (213) 977-9500
            kshin@birdmarella.com                   Facsimile: (213) 977-5297
     6   Oliver Rocos – Bar No. 319059
           orocos@birdmarella.com
     7   Christopher J. Lee – Bar No. 322140        Donald Specter – Bar No. 83925
            clee@birdmarella.com                       dspecter@prisonlaw.com
     8   Jimmy Threatt – Bar No. 325317             Sara Norman – Bar No. 189536
            jthreatt@birdmarella.com                   snorman@prisonlaw.com
     9   BIRD, MARELLA, BOXER,                      PRISON LAW OFFICE
         WOLPERT, NESSIM, DROOKS,                   1917 Fifth Street
    10   LINCENBERG & RHOW, P.C.                    Berkeley, California 94710
         1875 Century Park East, 23rd Floor         Telephone: (510) 280-2621
    11   Los Angeles, California 90067-2561         Facsimile: (510) 280-2704
         Telephone: (310) 201-2100
    12   Facsimile: (310) 201-2110
    13   Attorneys for Plaintiff-Petitioners
    14
    15                        UNITED STATES DISTRICT COURT
    16         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
    17 LANCE AARON WILSON;                          CASE NO. 2:20-cv-04451-MWF-MRWx
       MAURICE SMITH; EDGAR
    18 VASQUEZ, individually and on behalf          NOTICE OF SUPPLEMENTAL
       of all others similarly situated,            AUTHORITIES IN SUPPORT OF
    19                                              PLAINTIFF-PETITIONERS’
                     Plaintiff-Petitioners,         OPPOSITION TO DEFENDANT-
    20                                              RESPONDENTS’ MOTION TO
              vs.                                   DISMISS
    21
       FELICIA L. PONCE, in her capacity as         Assigned to Hon. Michael W. Fitzgerald
    22 Warden of Terminal Island; and               Courtroom 5A
       MICHAEL CARVAJAL, in his
    23 capacity as Director of the Bureau of
       Prisons,
    24
                     Defendant-Respondents.
    25
    26
    27
    28

         NOTICE OF SUPPLEMENTAL AUTHORITIES IN SUPPORT OF PLAINTIFF-PETITIONERS’ OPPOSITION TO
                             DEFENDANT-RESPONDENTS’ MOTION TO DISMISS
Case 2:20-cv-04451-MWF-MRW Document 76 Filed 09/17/20 Page 2 of 38 Page ID #:1695




     1         TO THE HONORABLE COURT, AND TO DEFENDANT-
     2 RESPONDENTS, BY AND THROUGH THEIR COUNSEL OF RECORD:
     3         PLEASE TAKE NOTICE that Plaintiff-Petitioners Lance Aaron Wilson,
     4 Maurice Smith, and Edgar Vasquez (collectively, “Petitioners”) hereby provide
     5 notice of two supplemental authorities in support of their opposition to Defendant-
     6 Respondents’ motion to dismiss. Both decisions now being submitted were issued
     7 after Petitioners filed their opposition papers on July 6. (ECF No. 56)
     8         The first supplemental authority is Hope v. Warden York County Prison, No.
     9 20-1784, --- F.3d ---, 2020 WL 5001785 (3d Cir. Aug. 25, 2020), which counsel
    10 raised during today’s hearing.1 Petitioners submit this decision with respect to the
    11 Court’s jurisdiction on their habeas claim. See Hope, 2020 WL 5001785, at *6–7.
    12         The second supplemental authority is Mays v. Dart, No. 20-1792, --- F.3d --,
    13 2020 WL 5361651 (7th Cir. Sept. 8, 2020). Petitioners submit this decision for its
    14 bearing on their Eighth Amendment deliberate indifference claim, specifically the
    15 weight that should be afforded CDC guidelines. See Mays, 2020 WL 5361651, at
    16 *9–10 (“[T]he CDC Guidelines, arising from an expert, independent agency, are
    17 entitled to greater weight than a police department’s internally-crafted
    18 regulations.”).
    19
    20
    21
    22
    23         ///
    24         ///
    25         ///
    26
    27   1
          Counsel inadvertently provided the citation 956 F.3d 156, which is to a different
    28 opinion in the Hope matter.
                                                2
         NOTICE OF SUPPLEMENTAL AUTHORITIES IN SUPPORT OF PLAINTIFF-PETITIONERS’ OPPOSITION TO
                             DEFENDANT-RESPONDENTS’ MOTION TO DISMISS
Case 2:20-cv-04451-MWF-MRW Document 76 Filed 09/17/20 Page 3 of 38 Page ID #:1696




     1         Attached to this Notice are true and correct copies of both decisions.
     2
     3 DATED: September 17, 2020             Terry W. Bird
                                             Dorothy Wolpert
     4
                                             Naeun Rim
     5                                       Shoshana E. Bannett
                                             Kate S. Shin
     6
                                             Oliver Rocos
     7                                       Christopher J. Lee
                                             Jimmy Threatt
     8
                                             Bird, Marella, Boxer, Wolpert, Nessim,
     9                                       Drooks, Lincenberg & Rhow, P.C.
    10
    11                                       By:         /s/ Naeun Rim
                                                               Naeun Rim
    12                                             Attorneys for Plaintiff-Petitioners
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                    3
         NOTICE OF SUPPLEMENTAL AUTHORITIES IN SUPPORT OF PLAINTIFF-PETITIONERS’ OPPOSITION TO
                             DEFENDANT-RESPONDENTS’ MOTION TO DISMISS
Case 2:20-cv-04451-MWF-MRW Document 76 Filed 09/17/20 Page 4 of 38 Page ID #:1697




      FIRST SUPPLEMENTAL AUTHORITY




                                       4
Case  2:20-cv-04451-MWF-MRW Document 76 Filed 09/17/20 Page 5 of 38 Page ID #:1698
 Hope v. Warden York County Prison, --- F.3d ---- (2020)


                                                                    for reconsideration. Government filed interlocutory appeal,
                                                                    which the Court of Appeals, 956 F.3d 156, allowed.
                  2020 WL 5001785
    Only the Westlaw citation is currently available.
     United States Court of Appeals, Third Circuit.
                                                                    Holdings: The Court of Appeals, Hardiman, Circuit Judge,
  Aaron HOPE; Iwan Rahardja; Jesus de la                            held that:
 Pena; Rakibu Adam; Duc Viet Lam; Yelena
                                                                    [1] detainees were not entitled to ex parte relief;
   Mukhina; Nahom Gebretnisae; Ismail
  Muhammed; Glenn Weithers; Konstantin                              [2] order mandating release was impermissibly indefinite
  Bugarenko; Brisio Balderas-Dominguez;                             and indeterminate, in violation of rule governing restraining
                                                                    orders and injunctions;
   Viviana Ceballos; Wilders Paul; Marcos
  Javier Ortiz Matos; Alexander Alvarenga;                          [3] detainees' claim for immediate release based on
 Armando Avecilla; Coswin Ricardo Murray;                           unconstitutional conditions of confinement was cognizable in
                                                                    habeas;
  Edwin Luis Crisostomo Rodriguez; Eldon
   Bernard Briette; Dembo Sannoh; Jesus                             [4] detainees failed to show substantial likelihood of success
    Angel Juarez Pantoja; Alger Francois                            on merits of claim that conditions of confinement violated due
                                                                    process;
                      v.
    WARDEN YORK COUNTY PRISON;                                      [5] detainees failed to show substantial likelihood of success
      Warden Pike County Correctional                               on claim that government was deliberately indifferent to their
    Facility; Director Philadelphia Field                           serious medical needs;

      Office Immigration and Customs                                [6] district court was required to make individualized findings
    Enforcement; Director United States                             as to whether each detainee would suffer irreparable harm
  Immigration and Customs Enforcement;                              absent injunction;

    Secretary United States Department
                                                                    [7] district court was required to make particularized findings
      of Homeland Security, Appellants                              regarding balancing of harms and public interest; and

                       No. 20-1784                                  [8] district court erred in fashioning preliminary injunction
                             |                                      mandating immediate release.
                  Argued June 18, 2020
                             |
             (Opinion filed: August 25, 2020)                       Vacated and remanded.

Synopsis
Background: Immigration detainees filed petition for writ of
habeas corpus seeking immediate release, claiming that due           West Headnotes (47)
to their age and various health conditions, their continued
detention during COVID-19 pandemic put them at imminent              [1]     Injunction       Grounds in general; multiple
risk of death or serious injury. The United States District                  factors
Court for the Middle District of Pennsylvania, John E. Jones,
                                                                             For an injunction to issue, the plaintiffs must
J., 2020 WL 5035725, granted ex parte detainees' motion for
                                                                             demonstrate (1) that they are reasonably likely
temporary restraining order (TRO) directing their immediate
                                                                             to prevail eventually in the litigation and (2) that
release, and, 2020 WL 5035724, denied government's motion
                                                                             they are likely to suffer irreparable injury without
                                                                             relief; if these two threshold showings are made


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  1
                                                                5
Case  2:20-cv-04451-MWF-MRW Document 76 Filed 09/17/20 Page 6 of 38 Page ID #:1699
 Hope v. Warden York County Prison, --- F.3d ---- (2020)


       the District Court then considers, to the extent
       relevant, (3) whether an injunction would harm
       the defendants more than denying relief would               [6]   Aliens, Immigration, and
       harm the plaintiffs and (4) whether granting relief               Citizenship    Judicial Review or
       would serve the public interest. Fed. R. Civ. P. 65.              Intervention

       1 Cases that cite this headnote                                   Immigration detainees were not entitled to ex
                                                                         parte temporary restraining order (TRO) or
                                                                         preliminary injunction ordering their immediate
 [2]   Injunction        Mandatory injunctions;                          release during COVID-19 pandemic, in
        restoration of status quo                                        proceedings on petition for habeas corpus against
       Injunction        Actual success on merits                        detention facilities, Immigration and Customs
       Injunction        Clear, unequivocal or existing                  Enforcement (ICE), and other parties, where
       right to relief                                                   detainees did not seek ex parte relief, their
                                                                         counsel did not include certification required for
       Plaintiffs bear a particularly heavy burden when
                                                                         ex parte relief, district court failed to explain why
       seeking a mandatory injunction, requiring them
                                                                         order had to issue without affording government
       to show a substantial likelihood of success on the
                                                                         opportunity to be heard, and district court
       merits and that their right to relief is indisputably
                                                                         issued order notwithstanding detainees' request
       clear.
                                                                         for hearing and its awareness of counsel for
                                                                         respondents. Fed. R. Civ. P. 65(b)(1)(B), (b)(2).

 [3]   Federal Courts         Questions of Law in
       General
                                                                   [7]   Civil Rights       Preliminary Injunction
       Federal Courts       "Clearly erroneous"
                                                                         On government's motion for reconsideration
       standard of review in general
                                                                         of district court's ex parte order granting
       Federal Courts         Injunction                                 immigration detainees' motion for temporary
       Court of Appeals reviews the district court's                     restraining order (TRO) and ordering detainees'
       findings of fact for clear error, its legal                       immediate release from state facilities during
       conclusions de novo, and its decision to grant                    COVID-19 pandemic, government was not
       injunctive relief for abuse of discretion.                        required to show cause as to why detainees were
                                                                         not entitled to mandatory injunction, nor was
                                                                         government required to meet reconsideration
 [4]   Federal Courts         Abuse of discretion in                     standards of showing new evidence, change in
       general                                                           the law, and need to correct clear error of law
       An abuse of discretion exists when the decision                   or prevent manifest injustice, in accordance with
       rests on an erroneous view of the law or on a                     due process, but rather burden remained with
       clearly erroneous assessment of the evidence,                     detainees to prove clear entitlement to injunctive
       which includes an improper application of the                     relief. U.S. Const. Amends. 5, 14; Fed. R. Civ. P.
       correct law to the facts.                                         65(b)(3).



 [5]   Federal Courts       "Clearly erroneous"                    [8]   Injunction       Presumptions and burden of
       standard of review in general                                     proof

       Clear error exists when although there is                         Burden to prove clear entitlement to injunctive
       evidence to support it, the reviewing court on the                relief always stays with the party requesting that
       entire evidence is left with the definite and firm                relief. Fed. R. Civ. P. 65.
       conviction that a mistake has been committed.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                2
                                                               6
Case  2:20-cv-04451-MWF-MRW Document 76 Filed 09/17/20 Page 7 of 38 Page ID #:1700
 Hope v. Warden York County Prison, --- F.3d ---- (2020)




 [9]    Aliens, Immigration, and                                 [12]   Aliens, Immigration, and
        Citizenship    Judicial Review or                               Citizenship    Judicial Review or
        Intervention                                                    Intervention
        Contingent nature of state of emergency ordered                 Terms of district court's orders mandating
        by Governor of Pennsylvania rendered district                   immediate release of immigration detainees
        court's order mandating immediate release                       during        COVID-19        pandemic,      which
        of immigration detainees housed at detention                    permitted government to impose “reasonable”
        facilities in Pennsylvania during COVID-19                      nonconfinement terms of supervision, and
        pandemic indefinite contrary to 14-day time                     permitted government to re-detain detainees if
        limit for temporary restraining order (TRO)                     “they commit any further crimes” or “violate
        and indeterminate in violation of the specificity               the terms of their release,” were too indefinite
        requirement that every injunction or restraining                to satisfy requirements that every injunction or
        order state its terms specifically and describe in              restraining order must state its terms specifically
        reasonable detail the act or acts restrained or                 and describe in reasonable detail the act or
        required. Fed. R. Civ. P. 65(b)(2), (d).                        acts restrained or required; “reasonable” was
                                                                        capacious enough to provoke disagreement
        1 Cases that cite this headnote                                 between detainees and government regarding
                                                                        propriety of any additional terms of supervision,
 [10]   Injunction      Specificity, vagueness,                         and terms regarding re-detention were over- and
        overbreadth, and narrowly-tailored relief                       under-inclusive, requiring government to act at
                                                                        its peril in re-detaining detainees. Fed. R. Civ. P.
        Injunction      Contempt
                                                                        65(d).
        Requirements that every order granting an
        injunction and every restraining order must state
        its terms specifically and describe in reasonable
                                                                 [13]   Injunction       Form and requisites
        detail the act or acts restrained or required are
        not mere technicalities, but rather they relate to              An injunction should be phrased in terms of
        the district court's awesome civil and criminal                 objective actions, not legal conclusions. Fed. R.
        contempt powers, and persons may not be placed                  Civ. P. 65.
        at risk of contempt unless they have been given
        specific notice of the norm to which they must
        pattern their conduct. Fed. R. Civ. P. 65(d)(1)(B,       [14]   Aliens, Immigration, and
        C).                                                             Citizenship    Judicial Review or
                                                                        Intervention
        1 Cases that cite this headnote
                                                                        Terms of district court's orders mandating
                                                                        immediate release of immigration detainees
 [11]   Injunction      Scope and duration of relief                    during COVID-19 pandemic, which required
        While temporary and preliminary injunctive                      detainees to “self-quarantine” for 14 days after
        relief orders issue in the context of exigent                   their release, to comply with all national, state,
        circumstances and at times may lack the                         and local “guidance” regarding staying at home,
        precision of final decrees, to comply with the                  sheltering in place, and social distancing, and to
        rule requiring that every such order must state                 report their whereabouts to their counsel, who
        its terms specifically and describe in reasonable               in turn were required to report absconsion, that
        detail the act or acts restrained or required,                  every injunction or restraining order must state
        a party must receive fair and precisely drawn                   its terms specifically and describe in reasonable
        notice of what the injunction actually prohibits                detail the act or acts restrained or required; order
        or requires. Fed. R. Civ. P. 65(d).                             did not explain what self-quarantine entailed, did
                                                                        not specify what constituted “guidance,” and did
                                                                        not specify what affirmative acts were required


              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              3
                                                             7
Case  2:20-cv-04451-MWF-MRW Document 76 Filed 09/17/20 Page 8 of 38 Page ID #:1701
 Hope v. Warden York County Prison, --- F.3d ---- (2020)


        by detainees or their counsel. Fed. R. Civ. P.
        65(d).                                                  [21]   Habeas Corpus          Purpose and Use of Writ
                                                                       “Habeas corpus” is an extraordinary remedy
                                                                       whose operation is to a large extent uninhibited
 [15]   Injunction      Necessity and waiver in                        by traditional rules of finality and federalism, its
        general                                                        use has been limited to cases of special urgency,
                                                                       leaving more conventional remedies for cases in
        Absence of a bond precludes issuance of an
                                                                       which the restraints on liberty are neither severe
        injunction. Fed. R. Civ. P. 65(c).
                                                                       nor immediate. 28 U.S.C.A. § 2241.


 [16]   Habeas Corpus        Aliens
                                                                [22]   Constitutional Law         Arrest, detention,
        Immigration detainees' claim seeking only                      supervision, and parole
        release on the basis that unconstitutional
                                                                       Immigration detainees are entitled to the same
        conditions of confinement at two detention
                                                                       due process protections as pretrial detainees.
        facilities during COVID-19 pandemic required
                                                                       U.S. Const. Amends. 5, 14.
        it was cognizable in § 2241 habeas petition;
        detainees were not challenging convictions
        or sentences, and extraordinary circumstances
        existed because of COVID-19 pandemic. 28                [23]   Constitutional Law         Arrest, detention,
        U.S.C.A. § 2241.                                               supervision, and parole
                                                                       Immigration detainees who are in federal
                                                                       custody pursuant to the INA and housed
 [17]   Federal Civil Procedure        Complaint                       in state facilities are protected by the Due
                                                                       Process Clauses of the Fifth and Fourteenth
        Party who brings a suit is master to decide what
                                                                       Amendments. U.S. Const. Amends. 5, 14;
        law he will rely upon.
                                                                       Immigration and Nationality Act, § 101 et seq.,
                                                                       8 U.S.C.A. § 1101 et seq.

 [18]   Habeas Corpus        Release from restraint
        Traditional function of the writ of habeas corpus       [24]   Constitutional Law         Arrest, detention,
        is to secure release from unlawful executive                   supervision, and parole
        detention.
                                                                       Substantive due process guarantees afforded
                                                                       immigration detainees are at least as robust
                                                                       as Eighth Amendment protections afforded
 [19]   Habeas Corpus        Release from restraint
                                                                       prisoners. U.S. Const. Amends. 5, 8, 14.
        Where a petitioner seeks release from detention,
        habeas, not a § 1983 action seeking release, is
        proper. 42 U.S.C.A. § 1983.                             [25]   Aliens, Immigration, and
                                                                       Citizenship    Judicial Review or
                                                                       Intervention
 [20]   Action       Nature and subject matter of                      Immigration detainees seeking preliminary
        actions in general                                             injunction requiring their immediate release
        Even where a complaint seeks both damages                      during COVID-19 pandemic failed to
        pursuant to § 1983 and habeas relief, the                      show substantial likelihood of success
        damages action should be stayed while habeas is                on merits of claim that conditions
        exhausted. 42 U.S.C.A. § 1983.                                 of their confinement in state facilities
                                                                       constituted punishment in violation of
                                                                       due process, notwithstanding assertions that


              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             4
                                                            8
Case  2:20-cv-04451-MWF-MRW Document 76 Filed 09/17/20 Page 9 of 38 Page ID #:1702
 Hope v. Warden York County Prison, --- F.3d ---- (2020)


        they were detained in unsanitary, tightly-                     is punishment that may not be constitutionally
        packed environments; detainees' confinement                    inflicted upon detainees qua detainees in
        implicated multiple legitimate governmental                    accordance with due process. U.S. Const.
        objectives, including ensuring detainees'                      Amends. 5, 14.
        appearances at removal proceedings, protecting
        the public, and managing detention facilities,
        government had instituted responsive measures           [30]   Constitutional Law        Arrest, detention,
        to detect and prevent spread of virus, and                     supervision, and parole
        detainees did not assert that government
                                                                       In determining whether the conditions of
        subjected them to conditions intended to harm
                                                                       confinement for immigration detainees are
        them. U.S. Const. Amends. 5, 14; Immigration
                                                                       reasonably related to a legitimate governmental
        and Nationality Act § 236, 8 U.S.C.A. § 1226(c).
                                                                       objective purpose, as required by due process,
        1 Cases that cite this headnote                                or are a punishment, the court considers the
                                                                       totality of the circumstances of confinement,
                                                                       including any genuine privations or hardship
 [26]   Constitutional Law      Arrest, detention,                     over an extended period of time, and whether
        supervision, and parole                                        conditions are (1) rationally related to their
        Immigration detainees may not be punished                      legitimate purpose or (2) excessive in relation to
        before they are adjudicated guilty, in accordance              that purpose. U.S. Const. Amends. 5, 14.
        with due process. U.S. Const. Amends. 5, 14.


                                                                [31]   Constitutional Law        Arrest, detention,
 [27]   Constitutional Law      Arrest, detention,                     supervision, and parole
        supervision, and parole                                        In assessing whether conditions and restrictions
        Touchstone for the constitutionality of                        of confinement of immigration detainees are
        immigration detention in accordance with due                   excessive given their purposes, as would violate
        process is whether conditions of confinement                   due process, the courts must acknowledge
        are meant to punish or are but an incident of                  that practical considerations of detention justify
        some other legitimate governmental purpose.                    limitations on many privileges and rights. U.S.
        U.S. Const. Amends. 5, 14.                                     Const. Amends. 5, 14.



 [28]   Constitutional Law      Arrest, detention,              [32]   Constitutional Law        Arrest, detention,
        supervision, and parole                                        supervision, and parole
        The ultimate question of whether immigration                   Though not a convicted prisoner, an immigration
        detention comports with the requirement of due                 detainee does not possess the full range of
        process or is a punishment is whether conditions               freedoms of an unincarcerated individual, for
        of confinement are reasonably related to a                     purposes of determining whether the conditions
        legitimate governmental objective. U.S. Const.                 of confinement violate due process; thus, the
        Amends. 5, 14.                                                 fact of confinement as well as the legitimate
                                                                       goals and policies of the institution limits
                                                                       detainees' retained constitutional rights. U.S.
 [29]   Constitutional Law      Arrest, detention,                     Const. Amends. 5, 14.
        supervision, and parole
        If immigration detainees are subject
        to conditions unrelated to a legitimate                 [33]   Aliens, Immigration, and
        governmental objective, the court may infer                    Citizenship    Judicial Review or
        that the purpose of the governmental action                    Intervention


              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           5
                                                            9
Case 2:20-cv-04451-MWF-MRW Document 76 Filed 09/17/20 Page 10 of 38 Page ID #:1703
 Hope v. Warden York County Prison, --- F.3d ---- (2020)


        Constitutional Law      Arrest, detention,                         constitutionally be inflicted upon detainees qua
        supervision, and parole                                            detainees. U.S. Const. Amends. 5, 14.
        In determining whether restrictions or conditions
        of confinement are reasonably related to the
        government's interest in maintaining security               [36]   Constitutional Law        Arrest, detention,
        and order and operating the immigration-                           supervision, and parole
        detention institution in a manageable fashion,                     Detention of aliens pending their removal
        so as to be in accordance with due process,                        in accordance with the INA is constitutional
        such considerations are peculiarly within                          and is supported by legitimate governmental
        the province and professional expertise of                         objectives, in accordance with due process.
        corrections officials, and, in the absence of                      U.S. Const. Amends. 5, 14; Immigration and
        substantial evidence in the record to indicate                     Nationality Act §§ 236, 241, 8 U.S.C.A. §§
        that the officials have exaggerated their response                 1226(c), 1231(a)(2, 6).
        to these considerations, courts should ordinarily
        defer to their expert judgment in such matters.
        U.S. Const. Amends. 5, 14.                                  [37]   Aliens, Immigration, and
                                                                           Citizenship    Judicial Review or
                                                                           Intervention
 [34]   Aliens, Immigration, and
                                                                           Immigration detainees seeking preliminary
        Citizenship    Judicial Review or
                                                                           injunction requiring their immediate release
        Intervention
                                                                           from state facilities during COVID-19 pandemic
        Constitutional Law      Arrest, detention,                         failed to show substantial likelihood of
        supervision, and parole                                            success on merits of claim that government
        Courts considering whether conditions of                           was deliberately indifferent to their serious
        confinement for immigration detainees comport                      medical needs based on their vulnerability to
        with due process defer to administrators on                        COVID-19 because of their ages and medical
        matters of correctional facility administration                    conditions, in violation of due process, despite
        not merely because the administrator ordinarily                    assertion that detainees were incapable of social
        will have a better grasp of his domain than                        distancing; government's conduct had to be
        the reviewing judge, but also because the                          evaluated in context of highly unusual and
        operation of correctional facilities is peculiarly                 unique circumstances of COVID-19, Centers
        the province of the legislative and executive                      for Disease Control and Prevention (CDC)
        branches of the government not the judicial. U.S.                  provided guidance specific to detention facilities
        Const. Amends. 5, 14.                                              when social distancing was not possible, and
                                                                           government increased its efforts to minimize risk
        1 Cases that cite this headnote                                    by improving hygiene and decreasing exposure.
                                                                           U.S. Const. Amends. 5, 14.
 [35]   Constitutional Law         Conditions
        If a particular condition or restriction of pretrial
        detention is reasonably related to a legitimate             [38]   Constitutional Law        Arrest, detention,
        governmental objective, it does not, without                       supervision, and parole
        more, amount to “punishment” that would                            To establish deliberate indifference to a
        violate due process; conversely, if a restriction or               serious medical need, as would violate due
        condition is not reasonably related to a legitimate                process, immigration detainees must show
        goal—if it is arbitrary or purposeless—a court                     the government knew of and disregarded an
        permissibly may infer that the purpose of the                      excessive risk to their health and safety. U.S.
        governmental action is punishment that may not                     Const. Amends. 5, 14.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              6
                                                               10
Case 2:20-cv-04451-MWF-MRW Document 76 Filed 09/17/20 Page 11 of 38 Page ID #:1704
 Hope v. Warden York County Prison, --- F.3d ---- (2020)


                                                                        on claim that government was deliberately
 [39]   Constitutional Law      Arrest, detention,                      indifferent to serious medical needs based on
        supervision, and parole                                         their vulnerability to COVID-19 based on their
        Mere disagreement as to the response to                         ages and medical conditions, though virus had no
        the risk to immigration detainees in light                      vaccine of cure. U.S. Const. Amends. 5, 14.
        of their medical conditions will not support
        constitutional infringement based on deliberate
        indifference to a serious medical need in                [44]   Aliens, Immigration, and
        violation of due process. U.S. Const. Amends. 5,                Citizenship    Judicial Review or
        14.                                                             Intervention
                                                                        District court was required to make
                                                                        particularized inquiry and individualized
 [40]   Constitutional Law      Arrest, detention,                      findings as to whether each immigration detainee
        supervision, and parole                                         showed that they would suffer irreparable harm
        Deliberate indifference to a serious medical need               absent preliminary injunction mandating their
        of an immigration detainee, as would violate                    immediate release during COVID-19 pandemic,
        due process, requires significantly more than                   and, in making that assessment, district court
        negligence. U.S. Const. Amends. 5, 14.                          should have considered several factors for
                                                                        each individual detainee beyond their ages and
                                                                        medical conditions, including each detainee's
 [41]   Constitutional Law      Arrest, detention,                      medical risks, healthcare access needs, detention
        supervision, and parole                                         conditions, and release circumstances, instead of
        “Deliberate indifference” to a serious medical                  considering detainees as a unit.
        need of an immigration detainee, as would
        violate due process, is a subjective standard
        of liability consistent with recklessness as that        [45]   Aliens, Immigration, and
        term is defined in the criminal law. U.S. Const.                Citizenship    Judicial Review or
        Amends. 5, 14.                                                  Intervention
                                                                        In determining whether balance of harms and
                                                                        public interest weighed in favor of preliminary
 [42]   Constitutional Law      Arrest, detention,                      injunction mandating immigration detainees'
        supervision, and parole                                         immediate release during COVID-19 pandemic,
        Context of the government's conduct is essential                district court was required to make particularized
        to determine whether it shows the requisite                     findings regarding risk of harm to public
        deliberate indifference to an immigration                       in terms of immigration detainees' individual
        detainee's serious medical need that shocks                     criminal histories, each detainees' risk of flight
        the conscience for a substantive due process                    and danger to public, associated burdens on
        violation. U.S. Const. Amends. 5, 14.                           public healthcare by each detainee's release, and
                                                                        practical difficulties involved in locating and
                                                                        re-detaining detainees should the government
                                                                        ultimately prevail on claims that detention
 [43]   Aliens, Immigration, and
                                                                        conditions violated due process, or should a
        Citizenship    Detention in general
                                                                        detainee abscond, commit a crime, or violate
        Constitutional Law      Arrest, detention,                      another term of release. U.S. Const. Amend. 14.
        supervision, and parole
        Exposure of immigration detainees housed in
        state facilities to COVID-19 was not per se              [46]   Injunction       Injunctions against government
        unconstitutional in violation of due process,                   entities in general



              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            7
                                                            11
Case 2:20-cv-04451-MWF-MRW Document 76 Filed 09/17/20 Page 12 of 38 Page ID #:1705
 Hope v. Warden York County Prison, --- F.3d ---- (2020)


         Considerations of balancing of harms and the
         public interest merge when the government is                 Eunice H. Cho, David C. Fathi, American Civil Liberties
         the opposing party to a request for a preliminary            Union, 915 15th St., N.W., 6th Floor, Washington, DC 20003,
         injunction.                                                  Carla G. Graff, Kelly A. Krellner, Dechert, 2929 Arch Street,
                                                                      18th Floor, Cira Centre, Philadelphia, PA 19104, Stephen
                                                                      B. Kang, Cecillia D. Wang, American Civil Liberties Union
                                                                      Foundation, 39 Drumm Street, San Francisco, CA 94111,
  [47]   Aliens, Immigration, and
                                                                      Erika B. Nyborg-Burch, Vanessa Stine, Muneeda S. Talukder,
         Citizenship    Judicial Review or
                                                                      American Civil Liberties Union of Pennsylvania, P.O. Box
         Intervention
                                                                      60173, Philadelphia, PA 19106, Witold J. Walczak, Esq.
         District court erred in fashioning preliminary               [Argued], American Civil Liberties Union, P.O. Box 23058,
         injunction mandating immediate release of                    Pittsburgh, PA 15222, Counsel for Appellees
         immigration detainees, who were vulnerable to
         COVID-19 because of their ages and medical                   Kristin A. Macleod-Ball, American Immigration Counsel,
         conditions, on their own recognizance during                 1318 Beacon Street, Suite 18, Brookline, MA 02446, Counsel
         COVID-19 pandemic on conditions including                    for Amicus American Immigration Council in favor of
         that they attend all removal hearings and report             Appellees
         their whereabouts to their counsel, who in turn
         were required to report absconsion; district court           Susanna M. Buergel, Paul Weiss Rifkind Wharton &
         granted release without exploring alternatives               Garrison, 1285 Avenue of the Americas, New York, NY
         to avoid any irreparable harm to detainees,                  10019, Counsel for Amicus Robert L. Cohen, M.D., Joe
         and district court did not explain why it                    Goldenson, M.D., Michael Puisis, D.O., and Brie Williams,
         rejected government's requests that detainees'               M.D., M.S., in favor of Appellees
         counsel report each detainee's whereabouts every
                                                                      Before: SMITH, Chief Judge, HARDIMAN and SCIRICA,
         seven days and that detainees be placed on
         home detention with ankle monitoring by the                  Circuit Judges.1
         government.

                                                                      OPINION OF THE COURT

                                                                      HARDIMAN, Circuit Judge.
 On Appeal from the United States District Court for the
                                                                       *1 On April 7, 2020, the United States District Court for
 Middle District of Pennsylvania (D.C. No. 1-20-cv-00562),
                                                                      the Middle District of Pennsylvania ordered the immediate
 District Judge: The Honorable John E. Jones, III
                                                                      release of twenty-two immigration detainees (collectively,
 Attorneys and Law Firms                                              Petitioners) from the York County Prison (York) and Pike
                                                                      County Correctional Facility (Pike) amidst the COVID-192
 David Byerley, United States Department of Justice, Office of        pandemic. It did so ex parte, by granting Petitioners’ motion
 Immigration Litigation, P.O. Box 868, Ben Franklin Station,          for temporary restraining order (TRO) without affording
 Washington, DC 20044, Jeffrey S. Robins, United States               the Government an opportunity to be heard. After staying
 Department of Justice, Office of Immigration Litigation,             its April 7, 2020 order, the District Court again mandated
 Room 6040, P.O. Box 878, Washington, DC 20044, Scott G.              Petitioners’ release on April 10, 2020. The Government
 Stewart [Argued], United States Department of Justice, 950           appealed both orders. As we explained in Hope v. Warden
 Pennsylvania Ave., N.W., Washington, DC 20530, Counsel               York County Prison, 956 F.3d 156, 161–62 (3d Cir. 2020)
 for Appellants                                                       (Hope I), the District Court's orders—which purported to
                                                                      be TROs—were in effect mandatory preliminary injunctions.
 Lawrence J. Joseph, Suite 700-1A, 1250 Connecticut Avenue,
                                                                      Having determined in Hope I that we have jurisdiction, we
 N.W., Washington, DC 200, Counsel for Amicus Immigration
                                                                      now consider the merits of the Government's appeal.
 Reform Institute in favor of Appellants




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             8
                                                                 12
Case 2:20-cv-04451-MWF-MRW Document 76 Filed 09/17/20 Page 13 of 38 Page ID #:1706
 Hope v. Warden York County Prison, --- F.3d ---- (2020)


                                                                         immigration judge. See 8 U.S.C. § 1226(a), (c); and 8 C.F.R.
                                                                         §§ 1003.19, 1236.1(c); see also Nielsen v. Preap, ––– U.S.
 I
                                                                         ––––, 139 S. Ct. 954, 958–59, 203 L.Ed.2d 333 (2019).
 This case followed closely on the heels of a similar one
 decided by the District Court. See Thakker v. Doll, ––– F.              The petition was accompanied by a motion for TRO, but
 Supp. 3d ––––, 2020 WL 1671563 (M.D. Pa. Mar. 31, 2020).                Petitioners did not request ex parte relief. In fact, they emailed
 In Thakker, immigration detainees sought release from their             their filings to counsel for the Government and asked the
 detention in York, Pike, and a third facility. The District             Court to “immediately schedule a hearing.” App. 86. Even
 Court held the detainees were likely to succeed on their claim          though Petitioners’ counsel promptly (and appropriately)
 that their detention deprived them of substantive due process           engaged opposing counsel in the adversary process, the
 because of their advanced ages and medical histories. Id. at            District Court entered its April 7 order ex parte without a
 ––––, 2020 WL 1671563, at *9. So it ordered their release.              hearing, relying heavily on its prior findings and decision in
                                                                         Thakker.
 Three days after the District Court issued its order in Thakker,
 Petitioners filed their “Verified Petition for Writ of Habeas           The April 7 order commanded the Government to
 Corpus and Complaint for Emergency Injunctive Relief”                   immediately release Petitioners “on their own recognizance.”
 seeking release from custody and alleging they were at risk             App. 14. It also required Petitioners to self-quarantine for
 of serious harm from COVID-19 while detained at York and                fourteen days after their release. Id. The terms of the
 Pike. They filed a joint habeas petition even though they: (1)          injunction were to expire on April 20, 2020 at 5:00 p.m. Id.
 vary in age from 28 to 69, with only one of them older than             Finally, the Court ordered the Government—from which it
 65; (2) have divergent health conditions; (3) were detained             had not yet heard—to show cause “why the [order] should not
 for various reasons; (4) have unique criminal histories; (5)            be converted into a preliminary injunction.” Id.
 have individual flight risk profiles; and (6) have diverse
 home and family situations. Despite those distinguishing                Less than five hours after the April 7 ex parte order was
 characteristics, the petition alleged they are “united by the           entered on the docket, the Government entered its appearance,
 fact that they are over age 65 and/or adults who have a                 filed a motion to stay the immediate release order, and sought
 serious pre-existing medical condition” and that “the United            reconsideration based on the declaration of Assistant Field
 States Centers for Disease Control has determined [their                Office Director Joseph Dunn. The District Court granted a
 conditions] put[ ] them at significantly higher risk of severe          temporary stay of its ex parte order and ordered Petitioners
 disease and death if they contract COVID-19.” App. 28.                  to respond to the motion for reconsideration, which they did
 The petition further averred that conditions at York and Pike           on April 8. That same day, the Government responded to
 place Petitioners at higher risk to contract COVID-19 because           the petition and motion for TRO. Also on April 8, the Court
 “risk mitigation is impossible” there. App. 79. They claimed            scheduled a status conference for April 9, which it apparently
 their confinement deprives them of substantive due process              held off the record. On April 10, the Government filed another
 because it constitutes punishment and because Respondents               declaration of Director Dunn.
 are deliberately indifferent to their serious medical needs.
 According to Petitioners, only release will rectify their               Later on April 10, and again without holding a hearing and
 unconstitutional confinement.                                           without discussing the Government's response in opposition
                                                                         to Petitioners’ filings, the District Court entered an order:
  *2 Petitioners provided a general description of their                 (1) denying reconsideration of its April 7 order; (2) lifting
 health conditions and little detail about their immigration             the temporary stay; and (3) reiterating the relief provided by
 circumstances. The petition stated that some are lawful                 the April 7 order, again mandating the release of Petitioners
 permanent residents, while others seek adjustment of status             that day. App. 20–21. Like the April 7 order, the April 10
 through an ill spouse or because they have lived in this                order instructed Petitioners to self-quarantine for fourteen
 country since they were children. The petition described the            days after their release. App. 21.3
 criminal records and histories for very few of the Petitioners
 and did so summarily. Federal law required some to be                   The April 10 order purported to expire on April 20, 2020,
 detained while others were detained at the discretion of the            but contradicted itself in two ways. It extended the “release
 Secretary of the Department of Homeland Security or an                  period ... until such time as the COVID-19 state of emergency



                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                    9
                                                                    13
Case 2:20-cv-04451-MWF-MRW Document 76 Filed 09/17/20 Page 14 of 38 Page ID #:1707
 Hope v. Warden York County Prison, --- F.3d ---- (2020)


 as declared by the Governor of the Commonwealth of                          [1]    [2] We review the District Court's orders under the
 Pennsylvania is lifted, or by further Order of this Court.” Id.            standard of review for preliminary injunctions because they
 at 21. And it terminated the release period “immediately if a              granted preliminary injunctive relief within the meaning of 28
 Petitioner absconds.” Id.                                                  U.S.C. § 1291(a)(1). See Hope I, 956 F.3d at 162. Rule 65 of
                                                                            the Federal Rules of Civil Procedure imposes preconditions
 The April 10 order also imposed new conditions on both                     on the issuance of injunctions, including TROs. For an
 parties, stating:                                                          injunction to issue:

       a. This Order requires Petitioners to comply with all                   the plaintiffs had to demonstrate (1) that they are
          Executive Orders ... as well as national, state and local            reasonably likely to prevail eventually in the litigation and
          guidance regarding staying at home, sheltering in place,             (2) that they are likely to suffer irreparable injury without
          and social distancing;                                               relief. If these two threshold showings are made the District
                                                                               Court then considers, to the extent relevant, (3) whether an
       *3 b. This Order does not prevent the government from                   injunction would harm the [defendants] more than denying
        taking Petitioners back into custody should they commit                relief would harm the plaintiffs and (4) whether granting
        any further crimes or otherwise violate the terms of their             relief would serve the public interest.
        release;                                                            K.A. ex rel. Ayers v. Pocono Mountain Sch. Dist., 710 F.3d
                                                                            99, 105 (3d Cir. 2013) (internal quotations and citations
       c. The Petitioners shall report their whereabouts once per
                                                                            omitted). Because the Court granted a mandatory injunction,
          week to their attorneys, who in turn shall report to the
                                                                            a heightened standard applies. Bennington Foods, LLC v. St.
          Respondents if a Petitioner has absconded;
                                                                            Croix Renaissance Grp., LLP, 528 F.3d 176, 179 (3d Cir.
       d. The Petitioners must appear at all hearings pertaining            2008). So Petitioners bore a “particularly heavy” burden,
          to their removal proceedings, and in the event that they          Acierno v. New Castle Cnty., 40 F.3d 645, 653 (3d Cir. 1994),
          are subject to a final order of deportation for which             requiring them to show a substantial likelihood of success
          arrangements have been finalized within the period of             on the merits and that their “right to relief [is] indisputably
          this Order, they shall fully comply with the said order of        clear,” Trinity Indus., Inc. v. Chi. Bridge & Iron Co., 735 F.3d
          deportation and all instructions pertaining thereto; and          131, 139 (3d Cir. 2013) (quoting Communist Party of Ind. v.
                                                                            Whitcomb, 409 U.S. 1235, 1235, 93 S.Ct. 16, 34 L.Ed.2d 64
       e.
        Respondents may impose other reasonable                             (1972)).
     nonconfinement terms of supervision that would not
     require Petitioners to violate national, state and local                [3] [4] [5] We review the District Court's findings of fact
     guidance regarding staying at home, sheltering in place,               for clear error, its legal conclusions de novo, and its decision
     and social distancing.                                                 to grant injunctive relief for abuse of discretion. See K.A. ex
 App. 21–22 (emphases added).                                               rel. Ayers, 710 F.3d at 105. An abuse of discretion exists when
                                                                            the decision rests “on an erroneous view of the law or on a
 The Government timely appealed the April 7 and April 10                    clearly erroneous assessment of the evidence,” Cooter & Gell
 orders.                                                                    v. Hartmarx Corp., 496 U.S. 384, 405, 110 S.Ct. 2447, 110
                                                                            L.Ed.2d 359 (1990), which includes an improper application
                                                                            of the correct law to the facts, United States v. Reyes-Romero,
 II                                                                         959 F.3d 80, 92 (3d Cir. 2020). Clear error exists “when
                                                                            although there is evidence to support it, the reviewing court on
 The District Court had jurisdiction under 28 U.S.C. § 1331.                the entire evidence is left with the definite and firm conviction
 We have jurisdiction under 28 U.S.C. § 1292(a)(1). Hope I,                 that a mistake has been committed.” United States v. U.S.
 956 F.3d at 159 n.5, 162.                                                  Gypsum Co., 333 U.S. 364, 395, 68 S.Ct. 525, 92 L.Ed. 746
                                                                            (1948).


 III
                                                                            IV




                    © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 10
                                                                       14
Case 2:20-cv-04451-MWF-MRW Document 76 Filed 09/17/20 Page 15 of 38 Page ID #:1708
 Hope v. Warden York County Prison, --- F.3d ---- (2020)


  *4 With the legal framework just described in mind,                     a hearing and counsel for Respondents were well known to
 we begin with the Government's procedural challenges. It                 the Court from their involvement in the Thakker case.4 All
 contends the District Court erred by granting relief ex parte.           this was contrary to law.
 The Government also claims the District Court erred when the
 Court absolved Petitioners of their duty to show entitlement
 to injunctive relief by ordering the Government to show
 cause why the Petitioners were not entitled to a mandatory               B
 injunction and by applying reconsideration standards.
                                                                           [7] The District Court's initial failure to include
                                                                          the Government in the proceedings created problems
                                                                          downstream when it issued the April 10 order. Instead of
 A                                                                        acknowledging the Government's substantive response to
                                                                          the petition and motion consistent with the prerequisites for
 “As the Supreme Court has observed, ‘our entire                          issuing injunctive relief, the Court not only shifted the burden
 jurisprudence runs counter to the notion of court action taken           to the Government, but also required it to surmount the high
 before reasonable notice and an opportunity to be heard has              hurdle applicable to a motion for reconsideration. Hope I, 956
 been granted [to] both sides of a dispute.’ ” Hope I, 956 F.3d at        F.3d at 162. Petitioners counter that the Government invited
 160 (quoting Granny Goose Foods Inc. v. Bhd. of Teamsters,               the error by filing its reconsideration motion. We disagree.
 415 U.S. 423, 439, 94 S.Ct. 1113, 39 L.Ed.2d 435 (1974)).
 And the Court has described due process in this way:                      *5 [8] The District Court turned due process on its head
                                                                          when it required the party against whom it ordered injunctive
   Parties whose rights are to be affected are entitled to be
                                                                          relief to prove why such relief should not be continued.
   heard; and in order that they may enjoy that right they must
                                                                          See Gonzales v. O Centro Espirita Beneficente Uniao do
   first be notified. It is equally fundamental that the right to
                                                                          Vegetal, 546 U.S. 418, 429, 126 S.Ct. 1211, 163 L.Ed.2d 1017
   notice and an opportunity to be heard must be granted at a
                                                                          (2006) (“The point remains that the burdens at the preliminary
   meaningful time and in a meaningful manner.
                                                                          injunction stage track the burdens at trial.”); see also Fed. R.
 Fuentes v. Shevin, 407 U.S. 67, 80, 92 S.Ct. 1983, 32 L.Ed.2d
                                                                          Civ. P. 65(b)(3) (in expediting preliminary injunction hearing
 556 (1972) (internal quotations and citations omitted).
                                                                          held after TRO issues “the party who obtained the order
                                                                          must proceed with the motion”). The burden to prove clear
 Despite these principles, a TRO may be entered ex parte,
                                                                          entitlement to injunctive relief always stays with the party
 but only if safeguards in Rule 65(b) are met. For example,
                                                                          requesting that relief. So the District Court erred when its
 Rule 65(b)(3) requires an expedited preliminary injunction
                                                                          April 10 order required the Government to show: (1) new
 hearing after an ex parte TRO is entered. And a court may
                                                                          evidence before it was ever afforded the chance to present any
 not convert an ex parte TRO into a preliminary injunction
                                                                          evidence before the April 7 order was issued; (2) a change
 without a hearing or issue an ex parte preliminary injunction.
                                                                          in the law before it was allowed to brief the Court; and (3)
 See Granny Goose, 415 U.S. at 439 & n.14, 94 S.Ct. 1113
                                                                          the need to correct a clear error of law or prevent manifest
 (Rule 65(b)’s stringent requirements restrict ex parte TRO's
                                                                          injustice. App. 18 (citing Max's Seafood Café by Lou-Ann,
 to “preserving the status quo” and “preventing irreparable
                                                                          Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999)). For these
 harm” only for the time “necessary to hold a hearing, and no
                                                                          reasons, we hold that the District Court abused its discretion
 longer”).
                                                                          when it applied reconsideration standards to issue the April
                                                                          10 order.
  [6] Although Petitioners stated their prayer for relief
 alternatively as a request for a TRO or for a preliminary
 injunction, they never sought ex parte relief and their counsel
 advised the Court that they promptly served the Government.              C
 Accordingly, Petitioners’ counsel did not include a Rule 65(b)
 (1)(B) certification required for ex parte relief. The Court              [9] The April 10 order violates other provisions of Rule
 failed to explain why the order had to issue without affording           65. It mandates Petitioners’ release until the Governor of
 the Government an opportunity to be heard, in violation of               Pennsylvania lifts the state of emergency or the Court orders
 Rule 65(b)(2). And it did so even though Petitioners requested           otherwise, while purporting to expire on April 20, 2020.
                                                                          The contingent nature of the Governor's state of emergency


                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                11
                                                                     15
Case 2:20-cv-04451-MWF-MRW Document 76 Filed 09/17/20 Page 16 of 38 Page ID #:1709
 Hope v. Warden York County Prison, --- F.3d ---- (2020)


 rendered the order indefinite contrary to the fourteen-day time        The Government would be acting at its peril if it were to re-
 limit in Rule 65(b)(2). See Hope I, 956 F.3d at 162. And it            detain Petitioners.
 also rendered the provision indeterminate in violation of the
 specification requirements of Rule 65(d).                         *6 [14] The April 7 and April 10 orders also require
                                                                  affirmative acts by Petitioners, subject to contempt and re-
  [10] [11] Rule 65(d) provides that “[e]very order granting detention if they fail to comply. Both orders mandate self-
 an injunction and every restraining order must state its terms   quarantine without explaining what that entails. The April 10
 specifically” and “describe in reasonable detail ... the act     order requires Petitioners “to comply with all ... national, state
 or acts restrained or required.” Fed. R. Civ. P. 65(d)(1)(B)     and local guidance regarding staying at home, sheltering in
 & (C) (emphasis added). These requirements are not mere          place, and social distancing,” id., but does not specify what
 technicalities. They “relate[ ] to the court's awesome civil and constitutes “guidance.” It also compels Petitioners to report
 criminal contempt powers. Persons may not be placed at risk      their whereabouts to their counsel, who in turn are required
 of contempt unless they have been given specific notice of       to report absconsion. App. 21–22. Must counsel report only
 the norm to which they must pattern their conduct.” Inmates      known absconsion? What about likely absconsion or a failure
 of Allegheny Cnty. Jail v. Wecht, 754 F.2d 120, 129 (3d Cir.     to report each week? The lack of specificity as to affirmative
 1985) (citations omitted). We recognize that temporary and       acts required by Petitioners and their counsel in the order also
 preliminary injunctive relief orders issue in the context of     contravenes Rule 65(d).
 “exigent circumstances and at times may lack the precision
 of final decrees.” Ideal Toy Corp. v. Plawner Toy Mfg. Corp.,     [15] Finally, the District Court failed to order bond. Under
 685 F.2d 78, 84 (3d Cir. 1982). But “Rule 65(d) was designed     Rule 65(c), the absence of a bond precludes issuance of an
 to prevent uncertainty and confusion on the part of those faced  injunction. See Zambelli Fireworks Mfg. Co. v. Wood, 592
 with injunctive orders, and to avoid the possible founding of    F.3d 412, 426 (3d Cir. 2010) (court can excuse bond required
 a contempt citation on a decree too vague to be understood.”     for injunction only on “specific finding” that “rare exception”
 Schmidt v. Lessard, 414 U.S. 473, 476, 94 S.Ct. 713, 38          applies). These violations of Rule 65 were legal error.
 L.Ed.2d 661 (1974). In short, a party must “receive fair
 and precisely drawn notice of what the injunction actually
 prohibits [or requires].” Granny Goose, 415 U.S. at 444, 94
                                                                  V
 S.Ct. 1113.
                                                                 [16] Procedural missteps often lead to substantive errors, and
  [12]     [13] Other terms of the District Court's April 7 that is true in this case as well. The District Court abused its
 and 10 orders are too indefinite to satisfy Rule 65(d).        discretion when it held that Petitioners showed a substantial
 Under that subsection, an injunction “should be phrased        likelihood of success on the merits of their claims. Before
 in terms of objective actions, not legal conclusions.”         we address that issue, however, we must determine whether
 United States v. Askins & Miller Orthopaedics, P.A., 924       Petitioners properly brought their claims via petition for writ
 F.3d 1348, 1362 (11th Cir. 2019) (internal quotations          of habeas corpus.
 and citations omitted). The April 10 order permits the
 Government to impose “reasonable nonconfinement terms           [17] The parties dispute whether release sought on the basis
 of supervision.” App. 22. But “reasonable” is capacious        of conditions of confinement is cognizable under the habeas
 enough to provoke disagreement between Petitioners and the     statute. “Of course, the party who brings a suit is master to
 Government regarding the propriety of any additional terms     decide what law he will rely upon.” Fair v. Kohler Die &
 of supervision. The order also permits the Government to       Specialty Co., 228 U.S. 22, 25, 33 S.Ct. 410, 57 L.Ed. 716
 re-detain Petitioners if “they commit any further crimes” or   (1913). Petitioners brought an action seeking only the writ of
 “violate the terms of their release.” App. 21. That provision  habeas corpus pursuant to 28 U.S.C. § 2241, and they reiterate
 raises more questions than it answers, however. Do “further    on appeal that they do not “seek[ ] to modify their conditions
 crimes” include traffic violations? We doubt that was the      [of confinement]” and “the only relief sought by Petitioners
 District Court's intention. Perhaps the Court meant only       —the only adequate relief for the constitutional claims—is
 felonies? But Petitioners could “violate the terms of their    release, which is unequivocally a habeas remedy.” Pet'rs’ Br.
 release” without committing any crime at all. So the April 10  50 (internal quotations and citations omitted).
 order is not just vague, it is also over- and under-inclusive.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              12
                                                                   16
Case 2:20-cv-04451-MWF-MRW Document 76 Filed 09/17/20 Page 17 of 38 Page ID #:1710
 Hope v. Warden York County Prison, --- F.3d ---- (2020)


 The Government contends that “[h]abeas [ ] is an improper              Id. at 540–41 (citing Edwards v. Balisok, 520 U.S. 641, 117
 vehicle ... for detainees to challenge their conditions of             S.Ct. 1584, 137 L.Ed.2d 906 (1997)).
 confinement.” Gov't’s Br. 29. If the Government is correct,
 Petitioners cannot show likelihood of success. The District         As early as 1949, our Court recognized the potential for
 Court held that Petitioners properly brought their petition for     habeas as a means of challenging unconstitutional conditions
 release as one seeking the writ of habeas corpus. We agree.         of confinement. See Johnson v. Dye, 175 F.2d 250, 256 (3d
                                                                     Cir. 1949) (en banc) (holding that habeas relief releasing
  [18]     [19]     [20] The traditional function of the writ of petitioner was the appropriate remedy to avoid cruel and
 habeas corpus is to secure release from unlawful executive          unusual punishment inflicted in Georgia prisons), rev'd on
 detention. Munaf v. Geren, 553 U.S. 674, 693, 128 S.Ct. 2207,       other grounds, Dye v. Johnson, 338 U.S. 864, 70 S.Ct.
 171 L.Ed.2d 1 (2008). Where a petitioner seeks release from         146, 94 L.Ed. 530 (1949) (exhaustion required). And in
 detention, habeas (not a § 1983 action seeking release) is          Preiser v. Rodriguez, 411 U.S. 475, 499, 93 S.Ct. 1827, 36
 proper. Even where a complaint seeks both damages pursuant          L.Ed.2d 439 (1973), the Supreme Court recognized that a
 to § 1983 and habeas relief, the damages action should be           challenge to conditions of confinement rendering otherwise
 stayed while habeas is exhausted. Tedford v. Hepting, 990 F.2d      lawful custody unconstitutional arguably would lie in habeas.
 745, 749 (3d Cir. 1993).                                            As recently as 2017, the Supreme Court observed that this
                                                                     remains an open question, however. Ziglar v. Abbasi, ––– U.S.
 The Government argues that under Leamer v. Fauver, 288              ––––, 137 S. Ct. 1843, 1862–63, 198 L.Ed.2d 290 (2017).
 F.3d 532, 542 (3d Cir. 2002), Petitioners cannot challenge
 their conditions via habeas. Leamer was a prisoner who filed a      We have never held that a detainee cannot file a habeas
 § 1983 action challenging prison restrictions that denied him       petition to challenge conditions that render his continued
 required treatment. We determined that Leamer's claim was           detention unconstitutional. Although the context of the vast
 properly brought under § 1983. Leamer, 288 F.3d at 542. Our         majority of habeas cases involve challenges to criminal
 discussion of challenges requiring resort to habeas and our         judgments, the language of the habeas statute justifies resort
 holding that the use of § 1983 was appropriate in that case         to the writ by non-prisoner detainees. Under 28 U.S.C. § 2241,
 does not undermine the availability of habeas to Petitioners        district courts may grant the writ, but their power to grant it
 here, however.                                                      is restricted. For example, the writ is unavailable to persons
                                                                     detained as enemy combatants. See 28 U.S.C. § 2241(e). This
 In addressing the nature of habeas and § 1983, we observed:         suggests that, where the exclusion in § 2241(e) does not apply,
                                                                     the writ is available to immigration detainees like Petitioners
    Although both § 1983 and habeas corpus allow prisoners           here, who are not challenging convictions or sentences. So
    to challenge unconstitutional conduct by state officers, the     the fact of Petitioners’ present confinement at York and Pike
    two are not coextensive either in purpose or effect. Habeas      and the constitutionality of their conditions of confinement is
    relief is clearly quite limited: “The underlying purpose         a matter properly challenged by petition for the writ. Accord
    of proceedings under the ‘Great Writ’ of habeas corpus           Wilson v. Williams, 961 F.3d 829, 838 (6th Cir. 2020).
    has traditionally been to ‘inquire into the legality of the
    detention, and the only judicial relief authorized was the        [21] In recognizing the viability of this § 2241 claim we are
    discharge of the prisoner or his admission to bail, and that     not creating a garden variety cause of action. As the Supreme
    only if his detention were found to be unlawful.’ ” Powers       Court has instructed: “habeas corpus is an extraordinary
    of Congress and the Court Regarding the Availability and         remedy whose operation is to a large extent uninhibited by
    Scope of Review, 114 Harv. L. Rev. 1551, 1553 (2001)....         traditional rules of finality and federalism, its use has been
    There is only a narrow subset of actions that arguably might     limited to cases of special urgency, leaving more conventional
    properly be brought as either, that is, where the deprivation    remedies for cases in which the restraints on liberty are neither
    of rights is such that it necessarily impacts the fact or length severe nor immediate.” Hensley v. Mun. Court, San Jose
    of detention. In a series of decisions, the Supreme Court        Milpitas Judicial Dist., 411 U.S. 345, 351, 93 S.Ct. 1571, 36
    has made it clear that for those cases, the narrower remedy,     L.Ed.2d 294 (1973). We acknowledged as much. See Ali v.
    the habeas petition, is the only available avenue of relief.     Gibson, 572 F.2d 971 (3d Cir. 1978), superseded by statute
  *7 Leamer, 288 F.3d at 540. We expressly recognized that           on other grounds as recognized in Callwood v. Enos, 230 F.3d
 where the remedy sought was release from detention, the             627, 633 (3d Cir. 2000). There, we noted that the petitioner,
 party was required to “proceed by way of habeas petition.”


                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            13
                                                                   17
Case 2:20-cv-04451-MWF-MRW Document 76 Filed 09/17/20 Page 18 of 38 Page ID #:1711
 Hope v. Warden York County Prison, --- F.3d ---- (2020)


 who had been convicted in the Virgin Islands of several counts          District Court determined Petitioners were likely to succeed
 of first-degree murder, assault, and robbery, and who was later         under both theories.
 incarcerated in Georgia, might not be able to assert a § 2241
 claim. We observed that, at best, his claim rose “to a possible         The Government contends Petitioners can proceed only under
 habeas attack on the conditions of confinement, cognizable in           the deliberate indifference theory, citing to Sharkey, 928
 a federal habeas action only in extreme cases.” Id. at 975 n.8.         F.3d at 309. There are two problems with this argument.
 (emphasis added). Given the extraordinary circumstances that            First, in Sharkey, we held the detainee plausibly stated a
 existed in March 2020 because of the COVID-19 pandemic,                 claim for unconstitutional punishment for an alleged sexual
 we are satisfied that their § 2241 claim seeking only release on        assault by a detention facility employee. Our discussion of
 the basis that unconstitutional confinement conditions require          deliberate indifference related to the detainee's claim against
 it is not improper.5                                                    Sharkey's fellow employees and supervisor for their failure to
                                                                         protect the detainee against the known risk of serious harm.
  *8 For these reasons, we hold that Petitioners’ claim that             928 F.3d at 308. Second, we held long ago that substantive
 unconstitutional conditions of confinement at York and Pike             due process proscribes punishment of non-prisoners. See
 require their release is cognizable in habeas.                          Hubbard v. Taylor, 399 F.3d 150, 158 (3d Cir. 2005) (Hubbard
                                                                         I). So the District Court was correct to address both theories.


 VI
                                                                B
  [22] [23] [24] We turn now to likelihood of success on
 the merits. Petitioners claim their conditions of confinement   [25]     [26] We first address Petitioners’ claim that their
 violate the Fifth, Eighth, and Fourteenth Amendments to        detention  is unconstitutional punishment. In accordance with
 the United States Constitution. As immigration detainees,      the Supreme Court's decision in Bell v. Wolfish, 441 U.S. 520,
 Petitioners are entitled to the same due process protections   549, 99 S.Ct. 1861, 60 L.Ed.2d 447 (1979), detainees may
 as pretrial detainees. E.D. v. Sharkey, 928 F.3d 299, 306–07   not be punished before they are adjudicated guilty. Hubbard
 (3d Cir. 2019). Petitioners are in federal custody pursuant to v. Taylor (Hubbard II), 538 F.3d 229, 231 (3d Cir. 2008).
 the INA and housed in state facilities, so they are protected  Petitioners asserted—and the District Court found—that, if
 by the Due Process Clauses of the Fifth and Fourteenth         Petitioners are exposed to COVID-19 and if they contract
 Amendments. See Plyler v. Doe, 457 U.S. 202, 210, 102          the virus, their ages and medical conditions put them at
 S.Ct. 2382, 72 L.Ed.2d 786 (1982). Although the Eighth         “imminent risk” of serious illness, including possible death.
 Amendment does not apply here, Whitley v. Albers, 475          App. 2, 9, 39–40 & nn. 2–3; Supp. App. 7. The District
 U.S. 312, 318, 106 S.Ct. 1078, 89 L.Ed.2d 251 (1986),          Court articulated its findings as to the conditions of each
 the substantive due process guarantees afforded detainees      Petitioner that subjected the Petitioner to increased risk if they
 like Petitioners are at least as robust as Eighth Amendment    contracted COVID-19. These individual findings are not clear
 protections afforded prisoners, Boring v. Kozakiewicz, 833     error. Nevertheless, the District Court erred in holding that
 F.2d 468, 472 (3d Cir. 1987). Applying this framework, we      because age and medical conditions put them at increased risk
 conclude the District Court abused its discretion when it held if they contracted the virus, Petitioners were likely to show
 that Petitioners showed a substantial likelihood of success on the Government subjected them to punishment.
 the merits of their claims.
                                                                 *9 [27]         [28]     [29]      [30] The touchstone for the
                                                                constitutionality of detention is whether conditions of
                                                                confinement are meant to punish or are “but an incident of
 A                                                              some other legitimate governmental purpose.” Hubbard II,
                                                                538 F.3d at 232 (quoting Bell, 441 U.S. at 538, 99 S.Ct.
 Petitioners advanced their substantive due process claim
                                                                1861). “[T]he ultimate question” is whether conditions are
 under two separate but related theories: (1) because of their
                                                                “reasonably related to a legitimate governmental objective.”
 age and healthcare needs, the conditions at York and Pike
                                                                Id. at 236 (quoting Bell, 441 U.S. at 549, 99 S.Ct. 1861). If
 subject them to punishment; and (2) the Government was
                                                                Petitioners are subject to conditions unrelated to a legitimate
 deliberately indifferent to their serious medical needs. The
                                                                governmental objective, “we may infer ‘that the purpose



                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                14
                                                                    18
Case 2:20-cv-04451-MWF-MRW Document 76 Filed 09/17/20 Page 19 of 38 Page ID #:1712
 Hope v. Warden York County Prison, --- F.3d ---- (2020)


 of the governmental action is punishment that may not be                of correctional facility administration “not merely because
 constitutionally inflicted upon detainees qua detainees.’ ”             the administrator ordinarily will ... have a better grasp of
 Sharkey, 928 F.3d at 307 (quoting Hubbard II, 538 F.3d                  his domain than the reviewing judge, but also because
 at 232). Hubbard I further instructs that we consider the               the operation of our correctional facilities is peculiarly the
 totality of the circumstances of confinement, including any             province of the Legislative and Executive Branches of our
 genuine privations or hardship over an extended period of               Government not the Judicial.” Bell, 441 U.S. at 520, 99 S.Ct.
 time, and whether conditions are (1) rationally related to their        1861.
 legitimate purpose or (2) excessive in relation to that purpose.
 Hubbard I, 399 F.3d at 159–160; see, e.g., Union Cnty. Jail        The District Court could see “no rational relationship between
 Inmates v. DiBuono, 713 F.2d 984, 995–96 (3d Cir. 1983)            a legitimate government objective and keeping Petitioners
 (though double-bunking involved cramped, crowded cells for         detained in unsanitary, tightly-packed environments—
 sleeping, it was not punishment because it eliminated floor        [because] doing so would constitute a punishment to
 mattresses and permitted more recreational space).                 Petitioners.” App. 10 (quoting Thakker, ––– F. Supp.
                                                                    3d at ––––, 2020 WL 1671563, at *8). But Petitioners’
  [31] [32] In assessing whether conditions and restrictions confinement implicates multiple legitimate governmental
 are excessive given their purposes, the courts must                objectives, including: (1) ensuring Petitioners’ appearances
 acknowledge that practical considerations of detention justify     at removal proceedings; (2) protecting the public; and (3)
 limitations on “many privileges and rights.” Bell, 441 U.S. at     managing the detention facilities. The District Court erred
 545–46, 99 S.Ct. 1861. Though not a convicted prisoner, a          when it failed to consider these legitimate objectives.
 detainee “simply does not possess the full range of freedoms
 of an unincarcerated individual.” Id. at 546, 99 S.Ct. 1861.       As to the conclusion that conditions at York and Pike were
 Thus, “[t]he fact of confinement as well as the legitimate goals   “unsanitary,” the District Court relied on evidence from a
 and policies of the [ ] institution limits [Petitioners’] retained prior case and ignored the Government's improvements at the
 constitutional rights.” Id.                                        facilities. In its April 7 decision, the Court made the following
                                                                    findings as to conditions at York and Pike based on its findings
 Important here—and largely ignored by the District Court           in Thakker and after considering only Petitioners’ filings:
 and Petitioners—are the legitimate objectives and difficulties
 of managing a detention facility, Hubbard II, 538 F.3d at              *10 • four Pike detainees (other than Petitioners) and four
 233, and the objectives of immigration detention: ensuring               Pike employees tested positive for COVID-19;
 appearance at detention proceedings and protecting the public
                                                                       • one York detainee tested positive;
 from harm. See Di Buono, 713 F.2d at 993; 8 U.S.C. § 1226(c).
                                                                           • staff leave the facilities and return but do not reliably wear
 [33]     [34] As the Supreme Court cautioned in Bell v.                      gloves and masks when interacting with inmates;
 Wolfish:
                                                                           • temperature checks, even as to those thought to be
    In determining whether restrictions or conditions are                    exposed to the virus, were infrequent;
    reasonably related to the Government's interest in
    maintaining security and order and operating the institution           • cell blocks housing individuals testing positive are not
    in a manageable fashion, courts must heed our warning                     thoroughly evacuated and cleaned; and
    that such considerations are peculiarly within the province
                                                                            • symptomatic inmates remain in general housing for days,
    and professional expertise of corrections officials, and,
                                                                               and even once quarantined, others exposed to them were
    in the absence of substantial evidence in the record to
                                                                               not tested.
    indicate that the officials have exaggerated their response
                                                                         App. 7–8, 10. The Court observed (before the Government
    to these considerations, courts should ordinarily defer to
                                                                         could respond) that it saw no indication from Petitioners’
    their expert judgment in such matters.
                                                                         filings that conditions had improved since its decision in
 441 U.S. at 540 n.23, 99 S.Ct. 1861 (citations omitted);
                                                                         Thakker because people tested positive at both York and Pike,
 see also Block v. Rutherford, 468 U.S. 576, 584, 104
                                                                         and it “assumed” positive COVID-19 cases must be much
 S.Ct. 3227, 82 L.Ed.2d 438 (1984) (noting the “very
                                                                         higher. App. 7.
 limited role that courts should play in the administration of
 detention facilities”). We defer to administrators on matters


                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  15
                                                                    19
Case 2:20-cv-04451-MWF-MRW Document 76 Filed 09/17/20 Page 20 of 38 Page ID #:1713
 Hope v. Warden York County Prison, --- F.3d ---- (2020)


 Then, in its April 10 decision, when the Court considered                 wore surgical masks; and isolated detainees wore N95 masks
 only the Government's reconsideration motion, it made just                when they left their cohort housing unit. At Pike, movement
 one additional comment we construe as a “finding” as to                   was staggered and meals were served in cells. All of these
 conditions: “[w]hile [the facilities] may have ramped up their            efforts were material to the District Court's assessment of the
 sanitation protocols, the simple fact that inmates are incapable          conditions challenged as punishment, yet it addressed none
 of social distancing in the facilities remains.” App. 20. The             of them.
 Petition and supporting declarations described as “ideal” the
 social distancing parameter of six feet. The Court made                    *11 [35] Bell requires us to consider whether the
 that “ideal” a sine qua non of constitutional detention for               Government imposed the challenged conditions for the
 individuals at higher risk of serious harm if they contract               express purpose of punishment, and if not, whether they are
 COVID-19. In doing so, the Court was not “mindful that                    rationally connected to a legitimate purpose but excessive in
 these inquiries spring from constitutional requirements and               relation to its purpose. 441 U.S. at 538, 99 S.Ct. 1861.
 that judicial answers to them must reflect that fact rather than
 a court's idea of how best to operate a detention facility.” Bell,           [I]f a particular condition or restriction of pretrial
 441 U.S. at 539, 99 S.Ct. 1861.                                              detention is reasonably related to a legitimate governmental
                                                                              objective, it does not, without more, amount to
 Even more fundamentally, the District Court never addressed                  “punishment.” Conversely, if a restriction or condition is
 the Government's substantive response to the petition and                    not reasonably related to a legitimate goal—if it is arbitrary
 motion for TRO. Nor did it meaningfully consider pertinent                   or purposeless—a court permissibly may infer that the
 evidence on conditions provided by the Government,                           purpose of the governmental action is punishment that
 including social distancing efforts at York and Pike.                        may not constitutionally be inflicted upon detainees qua
 According to the Government's filings, in the wake of                        detainees.
 COVID-19, it is complying with guidance from the CDC and                  Id. at 539, 99 S.Ct. 1861.
 epidemiologists from ICE Health Services Corps., and both
 York and Pike were operating at approximately 60 percent                  Petitioners do not argue the Government subjected them
 capacity (York can hold 2,245 inmates but had 1,341; Pike                 to any conditions at York and Pike intended to harm
 can hold 375 but had 221). Upon admission, detainees were                 them. Instead, they contend broadly the Government has
 screened for disabilities and conditions, as well as for fever,           no legitimate interest in detaining them in violation of
 respiratory illness, exposure to an area with many COVID-19               their constitutional rights. But that truism sheds no light
 cases, and known contact with someone who tested positive                 on the merits of their claims. Nor did the District
 within the previous two weeks. If there had been such contact,            Court's determination that the Government has no legitimate
 any exposed detainees would be placed in a cohort for 14 days             interest in detaining Petitioners in “unsanitary, tightly-packed
 with daily monitoring for symptoms. If a detainee presented               environments.” App. 10. In so concluding, the Court ignored
 with COVID-19 symptoms, he or she was isolated and tested.                legitimate governmental objectives and did not assess the
 Detainees who began to show any COVID-19 symptoms were                    conditions at York and Pike as of April 10.
 isolated, as were their cellmates. Those testing positive were
 placed in medical isolation and quarantined. In addition, York             [36] We also reject—as contrary to Supreme Court precedent
 and Pike provided: masks to detainees; hand sanitizer and                 and federal statute—the District Court's view that, because
 hygiene education to staff; and soap, water, and hard surface             the Government has means other than detention to effectuate
 disinfectant to every housing unit. Both facilities encouraged            the INA's provisions for exclusion or expulsion of aliens,
 staff to use sanitizer, soap, water, and disinfectant often and           Petitioners’ civil detention cannot be rationally related to a
 liberally. They encouraged staff to clean high traffic and high           legitimate government purpose. Detention of aliens pending
 contact areas multiple times throughout the day and medical               their removal in accordance with the INA is constitutional
 staff were on-site around the clock with the ability to admit             and is supported by legitimate governmental objectives.
 patients to the local hospital. York and Pike also administered           See Demore v. Kim, 538 U.S. 510, 531, 123 S.Ct. 1708,
 temperature checks to staff and vendors and suspended tours               155 L.Ed.2d 724 (2003); Wong Wing v. United States, 163
 and visitation. Professional visits were contactless. Finally, all        U.S. 228, 235, 16 S.Ct. 977, 41 L.Ed. 140 (1896). In fact,
 staff, contractors, ICE Enforcement and Removal Operations                Congress has deemed the detention of criminal aliens so
 personnel, and medical staff wore N95 masks; kitchen staff                important that it is required by statute. 8 U.S.C. § 1226(c).
                                                                           These congressional objectives held constitutional by the


                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                   16
                                                                      20
Case 2:20-cv-04451-MWF-MRW Document 76 Filed 09/17/20 Page 21 of 38 Page ID #:1714
 Hope v. Warden York County Prison, --- F.3d ---- (2020)


 Supreme Court—detention of aliens in removal proceedings              allegations that officials showed deliberate indifference
 and mandatory detention of criminal aliens—render unsound             toward a detainee's exposure to a substantial risk of serious
 the District Court's conclusion that civil detention of aliens        damage to his future health—that his particular vulnerability
 in removal proceedings is tantamount to punishment. See               to suicide combined with detention conditions created
 Nielsen, 139 S. Ct. at 959 (quoting § 1226(a)) (Congress,             a substantial risk of suicide and attempted suicide. Id.
 through 8 U.S.C. § 1226(a), “empowers the Secretary of                at 226. We recognized even if detention officials afford
 Homeland Security to arrest and hold an alien ‘pending a              some care to the detainee, it still might not satisfy the
 decision on whether the alien is to be removed from the               Constitution's demands in every situation. Id. at 228. But
 United States.’ ”); see also 8 U.S.C. § 1226(c) (mandatory            “mere disagreement” as to the response to the risk to
 detention for those convicted of crimes of moral turpitude,           Petitioners in light of their medical condition will not
 controlled substances offenses, and terrorism offenses); 8            support constitutional infringement. Monmouth Cnty. Corr.
 U.S.C. § 1231(a)(2) (mandatory detention for certain aliens           Inst. Inmates v. Lanzaro, 834 F.2d 326, 346 (3d Cir.
 ordered removed); 8 U.S.C. § 1231(a)(6) (detention beyond             1987). Deliberate indifference requires significantly more
 removal period for aliens ordered removed and determined a            than negligence. County of Sacramento v. Lewis, 523 U.S.
 risk to the public or not likely to comply with the order).           833, 849–50, 118 S.Ct. 1708, 140 L.Ed.2d 1043 (1998).
                                                                       Indeed, deliberate indifference “is a ‘subjective standard of
 Considering all the responsive measures specifically                  liability consistent with recklessness as that term is defined in
 implemented to detect and to prevent spread of the virus, the         the criminal law.’ ” Natale, 318 F.3d at 582 (quoting Nicini,
 challenges of facility administration during an unprecedented         212 F.3d at 811).
 situation, and the purposes served by detention—Petitioners
 did not show a substantial likelihood of success on their              [42] The context of the Government's conduct is essential
 claim that the conditions of their confinement constitute             to determine whether it shows the requisite deliberate
 unconstitutional punishment. We therefore hold the District           indifference that “shocks the conscience” for a substantive
 Court erred as to its punishment determination.                       due process violation. Lewis, 523 U.S. at 846, 118 S.Ct.
                                                                       1708. Just as we afford leeway to prison medical officials
                                                                       in diagnosing and treating a detainee's physical and mental
                                                                       health, deference is due prison administrators here. The
 C
                                                                       Supreme Court cautioned in Lewis:
  *12 [37] [38] Petitioners argue in the alternative that the
                                                                         Rules of due process are not ... subject to mechanical
 Government deprived them of substantive due process when
                                                                         application in unfamiliar territory. Deliberate indifference
 it acted with deliberate indifference to their serious medical
                                                                         that shocks in one environment may not be so patently
 needs (i.e., their vulnerability to COVID-19 because of their
                                                                         egregious in another, and our concern with preserving
 ages and medical conditions). See Helling v. McKinney, 509
                                                                         the constitutional proportions of substantive due process
 U.S. 25, 34–35, 113 S.Ct. 2475, 125 L.Ed.2d 22 (1993)
                                                                         demands an exact analysis of circumstances before any
 (recognizing claim of deliberate indifference of officials to
                                                                         abuse of power is condemned as conscience shocking.
 exposure to tobacco smoke that poses unreasonable health
                                                                       523 U.S. at 850, 118 S.Ct. 1708 (emphasis added).
 risk); Palakovic v. Wetzel, 854 F.3d 209, 224 (3d Cir. 2017)
 (particular vulnerability to suicide due to mental health
                                                            The District Court correctly observed that COVID-19
 conditions); Natale, 318 F.3d at 582 (particular vulnerability
                                                            presents “highly unusual and unique circumstances,” App. 12,
 due to insulin dependent diabetes). To establish deliberate
                                                            that have “radically transformed our everyday lives in ways
 indifference, Petitioners must show the Government knew of
                                                            previously inconceivable,” App. 6, and have “altered [our
 and disregarded an excessive risk to their health and safety.
                                                            world] with lightning speed ... and unprecedented [results.]”
 Nicini v. Morra, 212 F.3d 798, 811 (3d Cir. 2000) (citing
                                                            App. 13. So we must evaluate the Government's response to
 Farmer v. Brennan, 511 U.S. 825, 837, 114 S.Ct. 1970, 128
                                                            the virus in that context. But the Court's orders do not indicate
 L.Ed.2d 811 (1994)).
                                                            any serious consideration of the Government's recent efforts
                                                            at York and Pike, save for a passing reference in the April
  [39]     [40]    [41] Our decision in Palakovic—which
                                                            10 order that the Government had “ramped up [ ] sanitation
 involved a pretrial detainee's “particular vulnerability”—
                                                            protocols.” App. 20.
 is relevant here. 854 F.3d at 218. There we addressed



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                17
                                                                  21
Case 2:20-cv-04451-MWF-MRW Document 76 Filed 09/17/20 Page 22 of 38 Page ID #:1715
 Hope v. Warden York County Prison, --- F.3d ---- (2020)


  [43] In this context, Petitioners urge that because the                    much less a strong likelihood of success, that their substantive
 virus has no vaccine or cure, exposure to it is per se                      due process rights were violated by either punishment or
 unconstitutional. They also claim “[s]ocial distancing and                  deliberate indifference to their serious medical needs.
 proper hygiene” are the only “effective means” to prevent
 Petitioners from contracting the virus in detention, and
 “[p]reventative measures remain impossible at [York and
                                                                             VII
 Pike].” App. 106. In essence, they argue that the Government
 must eliminate entirely their risk of contracting COVID-19.                 In addition to its errors regarding Petitioners’ likelihood of
 That task is not the constitutional standard, however.                      success on the merits, the District Court erred in evaluating
 Although the District Court criticized the Government for                   irreparable harm to Petitioners in the absence of relief,
 the lack of “effective containment measures,” and for not                   balancing the harms to each side, considering the public
 doing “nearly enough” to combat COVID-19, App. 7–9, those                   interest, and fashioning an “all-or-nothing” remedy.
 critiques are not tantamount to establishing the Government's
 deliberate indifference.

                                                                             A
  *13 Nor does a failure to eliminate all risk establish
 that the Government was deliberately indifferent to                          [44] Assuming Petitioners could succeed in showing
 their serious medical needs. Recognizing challenges                         likelihood of success, before balancing the harms and
 inherent in the detention setting, CDC guidance                             considering the public interest, the District Court was
 suggests placing detainees into cohorts where social                        required to find that each Petitioner showed they would
 distancing is not practical. CDC, Interim Guidance on                       suffer irreparable injury absent relief. See Reilly v. City of
 Management of Coronavirus Disease 2019 (COVID-19)                           Harrisburg, 858 F.3d 173, 176, 179 (3d Cir. 2017).
 in Correctional and Detention Facilities, (last visited
 Aug. 3, 2020), https://www.cdc.gov/coronavirus/2019ncov/                    After finding Petitioners are “all at heightened risk for
 community/correction-detention/guidance-                                    severe complications from COVID-19,” the District Court
 correctionaldetention.html (explaining that social-distancing               found they faced irreparable harm “should they contract” the
 strategies “will need to be tailored to the individual space in             virus. App. 9. This circular reasoning does not support relief
 the facility and the needs of the population and staff” and                 because it applies regardless whether Petitioners are detained
 that “[n]ot all strategies will be feasible in all facilities”). The        or released.
 petition and supporting declarations rely on CDC literature
 and recommendations. And the District Court relies heavily                  Moreover, in assessing irreparable harm, the Court should
 on its decision in Thakker, which in turn relies on CDC                     have considered several factors for each individual (beyond
 guidance for support. Yet the Court said nothing about CDC                  just their ages and medical conditions) because “the personal
 guidance specific to detention facilities.                                  nature of constitutional rights” is a “cardinal principle[ ]
                                                                             of our constitutional order,” New York v. Ferber, 458 U.S.
 The record shows that the Government increased its efforts                  747, 767, 102 S.Ct. 3348, 73 L.Ed.2d 1113 (1982). Yet a
 to minimize risk by improving hygiene and decreasing                        fundamental problem pervades the District Court's analysis:
 exposure even as information on the virus changed. But the                  it treated Petitioners as a unit instead of as individuals
 Court undertook no analysis of those efforts. Instead, the                  with their own unique medical histories, medical risks,
 Court summarily concluded that the efforts were not enough.                 healthcare access needs, detention conditions, and release
 The Court made no specific findings regarding how each                      circumstances. It should have assessed all of these factors for
 Petitioner was housed. Instead, it determined “that inmates                 each Petitioner to determine whether they would suffer more
 are incapable of social distancing in the facilities.” App. 20.             harm in detention than if released.

 In sum, we hold that Petitioners fell well short of establishing            For example, the District Court did not consider the particular
 that the Government was deliberately indifferent toward                     confinement conditions of each Petitioner at York and
 their medical needs. Considering the record as a whole, we                  Pike. Nor did it compare the conditions of the particular
 have a definite and firm conviction that a mistake has been                 communities to which each Petitioner would be released.
 committed. Petitioners did not show a likelihood of success,                Questions abound on this point. How prevalent was the virus



                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                    18
                                                                        22
Case 2:20-cv-04451-MWF-MRW Document 76 Filed 09/17/20 Page 23 of 38 Page ID #:1716
 Hope v. Warden York County Prison, --- F.3d ---- (2020)


 in their home communities? Would they live in close quarters          Although the District Court ordered Petitioners to self-
 with many family members or others? Were their families               quarantine, it neither specified what that entails nor assessed
 or roommates exposed to the virus or at risk of exposure?             each Petitioner's ability to do so, and it undertook no
 How would their access to healthcare at home compare to that          consideration of the risk that Petitioners might spread
 provided at York and Pike? In other words, were they more             COVID-19 when released into the public. The notion that
 likely to contract the virus than if they remained detained?          release lessens burdens on local healthcare resources requires
 In sum, the District Court's failure to make a particularized         a comparison of individual circumstances. Because nearly all
 inquiry and individualized findings as to the comparative risk        Petitioners contended they have urgent and continuing health
 faced by each Petitioner inside and outside of detention was          needs, the District Court should have considered burdens
 error.                                                                associated therewith on public healthcare resources.

                                                                  In its April 10 decision, the Court stated it “respects the
                                                                  Respondents’ position that certain Petitioners pose a flight
 B
                                                                  risk or danger to the community,” App. 19, and surmised
  *14 [45]        [46] The District Court's failure to make that because of travel restrictions associated with COVID-19,
 particularized findings also pervaded its balancing of harms,    including worldwide travel restrictions, the risk of absconding
 which likewise was error. The comparison of harm to              “is low,” App. 12. So the District Court treated Petitioners as
 the Government as opposed to the harm to Petitioners             if they all had the same low flight risk, and it did so without
 turns mostly on matters of public interest because these         even considering whether any of them had a prior history of
 considerations “merge when the Government is the opposing        failing to appear or danger to the community.
 party.” Nken v. Holder, 556 U.S. 418, 435, 129 S.Ct. 1749, 173
 L.Ed.2d 550 (2009). And the District Court's consideration       Moreover, the Court made no findings as to risks posed in
 of risk to the public's safety before providing preliminary      light of each Petitioner's criminal history. Instead, in its April
 injunctive relief is crucial. Yet the District Court did not     10 decision it stated to “allay some of the Respondents’
 address risk of harm to the public in terms of the Petitioners’  fears,” App. 20, it would include terms of release to
 individual criminal history and risk of flight nor did it        “quell[ ]” concerns of flight risk and danger, App. 19.
 adequately consider associated burdens on public healthcare      Petitioners’ individual criminal histories directly relate to the
 by each Petitioner's release.                                    harm to the public by their release and the District Court's
                                                                  failure to analyze those histories is especially problematic
 The District Court said it “cannot find, in the face of          since many Petitioners were detained by congressional
 the scope of the COVID-19 pandemic that is washing               mandate or after an immigration judge had determined that
 through this country and the subject facilities, that the public detention was required to protect the public. Indeed, some
 interest favors continued detention of civil immigration         of their criminal histories involve serious offenses, such as
 detainees with underlying health conditions that render them     aggravated assaults, threatening sexual assault, first degree
 particularly vulnerable were they to contract COVID-19.”         robbery, and weapons violations.
 App. 19–20. This analysis of the public interest suffers from
 the same flaw we addressed in Continental Group, Inc.                 Finally, the District Court erred in not considering as part
 v. Amoco Chemicals Corp., 614 F.2d 351 (3d Cir. 1980),                of the balancing of harm practical difficulties involved in
 where the public interest “was expressed only in general              locating and re-detaining Petitioners should the Government
 and abstract terms.” Id. at 357. By merely acknowledging              ultimately prevail or should a Petitioner abscond, commit a
 that the public's interest is not served by the Government            crime, or violate another term of release. See Hope I, 956 F.3d
 violating constitutional rights, the District Court rendered          at 162.
 the public interest “no more than a makeweight for the
 court's consideration of the moving party's probability of
 eventual success on the merits.” Id. at 358. The Court thereby        C
 improperly eliminated the public interest from the required
 showing for preliminary injunctive relief.                            *15 [47] The District Court also erred in fashioning relief.
                                                                       The Court too readily accepted the Petitioners’ all-or-nothing




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               19
                                                                  23
Case 2:20-cv-04451-MWF-MRW Document 76 Filed 09/17/20 Page 24 of 38 Page ID #:1717
 Hope v. Warden York County Prison, --- F.3d ---- (2020)



 proposition that anything short of immediate release cannot              seems quite obvious,7 particularly with respect to those who
                                                                          had a history of failing to appear or of flight.
 remedy their plight.6

                                                                           *16 True enough, the District Court's April 10 order
 Because it improperly elevated ideal social distancing to a
                                                                          imposed some terms on the Petitioners’ release to “allay”
 constitutional standard, the District Court granted release
                                                                          fears and “quell” concerns, such as reiterating their legally
 without fully considering other options potentially available
                                                                          mandated appearance at any removal hearings and adding that
 to it. Without a hearing and without considering the
                                                                          they report their whereabouts to their own attorneys. But its
 Government's opposition under the appropriate standard,
                                                                          orders did not require any report to the Government, which
 it's no surprise that in addition to failing to consider the
                                                                          would have provided some additional protection against
 Government's increased social distancing and sanitation
                                                                          risk of absconsion. Indeed, when asked at argument about
 efforts at York and Pike in response to evolving
                                                                          the court-mandated weekly report by each Petitioner, their
 circumstances, the Court failed to explore alternatives to
                                                                          counsel admitted that Petitioners’ reporting obligation had
 avoid any irreparable harm to Petitioners.
                                                                          not been regularized. See Oral Argument June 18, 2020 at
 The Petitioners’ quest for nothing short of release appeared to          53:10–53:24. Finally, the Court did not explain its decision
 leave little room for a remedy short of the most extreme one.            to release Petitioners on their own recognizance, instead of,
                                                                          at the very least, ordering home detention and monitoring by
 See, e.g., Wilson v. Williams, 961 F.3d 829, 838 (6th Cir. 2020)
                                                                          the Government.
 (habeas vehicle limits type of relief); O.M.G. v. Wolf, 2020
 WL 4201635, at *8 (D.D.C. 2020) (immigration detainees
 seeking only “wholesale release” in light of risk of contracting
 COVID-19 by application for preliminary injunction not                   VIII
 entitled to relief because they failed to show that nothing
 short of that relief can redress their injuries). In view of the         We acknowledge difficulties faced by trial courts in emergent
 legitimacy of mandatory and discretionary detention, even                matters and the need to act immediately, particularly during
 after a district court makes findings on the merits sufficient to        a pandemic. But exigent circumstances do not empower a
 support preliminary relief, it must carefully consider whether           court to jettison fundamental principles of due process or the
 alternatives to release are appropriate before ordering release.         rules of procedure that govern such matters. For the reasons
                                                                          we have explained, the District Court committed procedural
 As to the terms of Petitioners’ release, the Court did not               and substantive errors that require us to vacate the April 7
 explain why it rejected the Government's alternative request             and April 10, 2020 orders and remand the case for further
 that if the Court ordered release that it should also order that:        proceedings consistent with this opinion.
 the Detainees’ “counsel report each Petitioner's whereabouts
 every 7 days;” they “be placed on home detention;” and they
                                                                          All Citations
 “wear ankle bracelets affixed by ICE.” App. 194 (emphasis
 added). The need for significant measures designed to ensure             --- F.3d ----, 2020 WL 5001785
 the Petitioners, once released, would not be “in the wind”


 Footnotes
 1       Judge Shwartz is recused from this proceeding.
 2       COVID-19 “is a highly contagious respiratory virus that poses unique risks in population-dense facilities.” Hope v. Warden
         York Cnty. Prison, 956 F.3d 156, 157 n.2 (3d Cir. 2020) (Hope I) (quoting United States v. Raia, 954 F.3d 594, 595–
         96 (3d Cir. 2020)).
 3       The Government agreed to the release of Duc Viet Lam and Iwan Rajardja, so they were not included in the District
         Court's second release order.
 4       The Respondents in Thakker and Hope are identical except for one party (Clinton County). Each Respondent in Hope
         is represented by the same counsel from Thakker and the same attorney entered her appearance on behalf of the
         Respondent detention facilities involved in both actions. Compare Thakker v. Doll, M.D. Pa. Docket No. 1:20-cv-00480,
         with Hope v. Doll, M.D. Pa. Docket No. 1:20-cv-00562.
 5       We do not address at this time whether a § 2241 claim may be asserted in less serious circumstances.



                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                20
                                                                     24
Case 2:20-cv-04451-MWF-MRW Document 76 Filed 09/17/20 Page 25 of 38 Page ID #:1718
 Hope v. Warden York County Prison, --- F.3d ---- (2020)



 6    Petitioners rely on Brown v. Plata, 563 U.S. 493, 521, 131 S.Ct. 1910, 179 L.Ed.2d 969 (2011), to justify release as the
      remedy for the asserted unconstitutional conditions of confinement. But that case involved the Prison Litigation Reform
      Act (PLRA), 18 U.S.C. § 3626, and a remedial injunction stipulated to by the state to address mental and medical care in
      overcrowded California prison populations. The PLRA includes release as a potential remedy to address unconstitutional
      prison conditions, but it does not apply to civil immigration detainees. See 18 U.S.C. § 3626(g)(3). And even if it did,
      Petitioners’ quest for immediate release would have been a non-starter because the statute mandates that relief for
      unconstitutional prison conditions (1) be “narrowly drawn;” (2) “extend no further than necessary to correct the harm the
      court finds requires preliminary relief;” (3) be “the least intrusive means necessary to correct that harm;” and (4) include
      release only where a proper order was entered as to conditions, the respondent had a reasonable amount of time to
      comply with it, and compliance failed. See 18 U.S.C. § 3626(a)(2) and (3).
 7    Some detainees released on their own recognizance in Thakker, ––– F. Supp. 3d ––––, 2020 WL 1671563, at *10,
      absconded.


 End of Document                                                     © 2020 Thomson Reuters. No claim to original U.S.
                                                                                                 Government Works.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             21
                                                              25
Case 2:20-cv-04451-MWF-MRW Document 76 Filed 09/17/20 Page 26 of 38 Page ID #:1719




    SECOND SUPPLEMENTAL AUTHORITY




                                       26
Case 2:20-cv-04451-MWF-MRW Document 76 Filed 09/17/20 Page 27 of 38 Page ID #:1720
 Mays v. Dart, --- F.3d ---- (2020)
 2020 WL 5361651



                    2020 WL 5361651                                     West Headnotes (21)
     Only the Westlaw citation is currently available.
     United States Court of Appeals, Seventh Circuit.
                                                                        [1]   Injunction        Grounds in general; multiple
       Anthony MAYS, individually and on                                      factors
                                                                              To obtain a preliminary injunction, plaintiff must
       behalf of a class of similarly situated
                                                                              show that: (1) without this relief, it will suffer
       persons, et al., Plaintiffs-Appellees,                                 irreparable harm; (2) traditional legal remedies
                          v.                                                  will be inadequate; and (3) it has some likelihood
        Thomas J. DART, Sheriff of Cook                                       of prevailing on merits of its claims.

      County, Illinois, Defendant-Appellant.
                                                                        [2]   Injunction       Balancing or weighing
                        No. 20-1792
                                                                              hardship or injury
                             |
                  Argued August 18, 2020                                      If plaintiff makes the requisite threshold showing
                             |                                                of irreparable harm, inadequacy of traditional
                 Decided September 8, 2020                                    legal remedies, and likelihood of success on
                                                                              merits, then court, in deciding whether to grant
 Synopsis                                                                     preliminary injunctive relief, proceeds to a
 Background: Pretrial detainees brought civil rights action                   balancing analysis, and weighs the harm that
 challenging, on Fourteenth Amendment due process grounds,                    denial of preliminary injunction would cause to
 the close conditions of their confinement during corona virus                the plaintiff against the harm to defendant if
 pandemic. The United States District Court for the Northern                  preliminary injunction is granted.
 District of Illinois, No. 20-cv-2134, Matthew F. Kennelly, J.,
 2020 WL 1987007, granted in part the detainees' request for
 preliminary injunctive relief, and sheriff appealed.                   [3]   Injunction        Balancing or weighing factors;
                                                                               sliding scale
                                                                              On motion for preliminary injunction, the more
 Holdings: The Court of Appeals, St. Eve, Circuit Judge, held                 likely the plaintiff is to win on the merits, the less
 that:                                                                        the balance of harms needs to weigh in his favor,
                                                                              and vice versa.
 [1] mandatory preliminary injunction issued by district court,
 granting detainees certain relief with regard to double celling
 and group housing, had to be set aside, and                            [4]   Injunction        Mandatory preliminary
                                                                              injunctions
 [2] district court could consider the Center for Disease
                                                                              Mandatory preliminary injunctions, i.e., those
 Control (CDC) Guidelines in deciding what, if any,
                                                                              requiring an affirmative act by the defendant,
 preliminary injunctive relief to order.
                                                                              are ordinarily viewed with caution and sparingly
                                                                              issued.
 Affirmed in part and reversed and vacated in part.

                                                                        [5]   Federal Courts      Preliminary injunction;
                                                                              temporary restraining order
                                                                              On appeal from district court's grant of
                                                                              preliminary injunctive relief, while the Court of
                                                                              Appeals reviews district court's balancing of the



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                    1
                                                                   27
Case 2:20-cv-04451-MWF-MRW Document 76 Filed 09/17/20 Page 28 of 38 Page ID #:1721
 Mays v. Dart, --- F.3d ---- (2020)
 2020 WL 5361651

        harms for abuse of discretion, it reviews district                 deliberately indifferent to his rights. U.S. Const.
        court's legal conclusions de novo and its findings                 Amend. 14.
        of fact for clear error.

                                                                    [10]   Constitutional Law         Conditions
 [6]    Federal Courts        Abuse of discretion in                       “Objective reasonableness” standard used
        general                                                            to evaluate pretrial detainees' Fourteenth
        Factual or legal error may alone be sufficient to                  Amendment due process claims challenging
        establish that district court abused its discretion.               conditions of their confinement cannot
                                                                           be applied mechanically; rather, “objective
                                                                           reasonableness” turns on the facts and
 [7]    Federal Courts      Preliminary injunction;                        circumstances of each particular case. U.S.
        temporary restraining order                                        Const. Amend. 14.
        Absent any factual or legal errors in district
        court's analysis, the Court of Appeals affords
        district court's decision on whether to issue               [11]   Civil Rights      Criminal law enforcement;
        preliminary injunction great deference.                            prisons
                                                                           In deciding, on motion for preliminary
                                                                           injunctive relief, whether pretrial detainees had
 [8]    Civil Rights       Criminal law enforcement;                       demonstrated the requisite likelihood of success
        prisons                                                            in establishing that sheriff had violated their
                                                                           due process rights by housing them in close
        In civil rights action by pretrial detainees
                                                                           proximity to other detainees during corona virus
        challenging, on Fourteenth Amendment due
                                                                           pandemic, district court should not have focused
        process grounds, the conditions of their
                                                                           almost exclusively on social distancing in jail
        confinement in close proximity to other
                                                                           when evaluating the objective reasonableness of
        detainees during corona virus pandemic,
                                                                           conditions of pretrial detainees' confinement, but
        mandatory preliminary injunction issued by
                                                                           should instead have considered totality of the
        district court, granting detainees certain relief
                                                                           facts and circumstances, including the significant
        with regard to double celling and group housing,
                                                                           other measures that sheriff had taken to reduce
        had to be set aside based on district court's errors
                                                                           spread of corona virus in jail. U.S. Const.
        in reciting incorrect standard for evaluating
                                                                           Amend. 14.
        whether detainees had demonstrated requisite
        likelihood of success, in failing to accord proper
        deference to sheriff's interest in implementing
        policies to preserve discipline and maintain                [12]   Constitutional Law         Conditions
        jailhouse security, and in focusing almost                         When evaluating the objective reasonableness
        exclusively on social distancing in jail, without                  of conditions of pretrial confinement, for
        considering other measures that sheriff had taken                  purposes of addressing Fourteenth Amendment
        to reduce spread of corona virus. U.S. Const.                      due process claim by pretrial detainees, courts
        Amend. 14.                                                         must afford jail administrators wide-ranging
                                                                           deference in the adoption and execution of
                                                                           policies and practices that in their judgment are
 [9]    Constitutional Law         Conditions                              needed to preserve internal order and discipline
                                                                           and to maintain institutional security. U.S. Const.
        To prevail on Fourteenth Amendment due
                                                                           Amend. 14.
        process claim challenging the conditions of his
        confinement, pretrial detainee need demonstrate
        only that those conditions are objectively
        unreasonable, not that public officials were


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               2
                                                               28
Case 2:20-cv-04451-MWF-MRW Document 76 Filed 09/17/20 Page 29 of 38 Page ID #:1722
 Mays v. Dart, --- F.3d ---- (2020)
 2020 WL 5361651

                                                                         and discipline and maintain security, when
 [13]   Civil Rights        Criminal law enforcement;                    evaluating objective reasonableness of group
        prisons                                                          housing and double celling policies. U.S. Const.
        Constitutional Law          Conditions                           Amend. 14.
        When evaluating the objective reasonableness
        of conditions of pretrial confinement, for
        purposes of addressing Fourteenth Amendment               [17]   Injunction       Likelihood of success on merits
        due process claim by pretrial detainees, courts                  To obtain preliminary injunctive relief, plaintiff
        must account for legitimate interests that stem                  must demonstrate that its claim has “some
        from the government's need to manage the                         likelihood” of success on the merits, and not
        facility in which detainees are held, and in                     merely a better than negligible chance of success.
        absence of substantial evidence in the record
        to indicate that officials have exaggerated their
        response to such considerations, courts should
                                                                  [18]   Injunction       Likelihood of success on merits
        ordinarily defer to their expert judgment in such
                                                                         What amounts to “some likelihood” of success,
        matters. U.S. Const. Amend. 14.
                                                                         such as plaintiff must demonstrate to obtain a
                                                                         preliminary injunction, depends on the facts of
                                                                         the case at hand.
 [14]   Prisons        Discipline, security, and safety in
        general
        Correctional     administrators    must      have
                                                                  [19]   Civil Rights      Criminal law enforcement;
        substantial discretion to devise reasonable
                                                                         prisons
        solutions to the problems they face, particularly
                                                                         In civil rights action by pretrial detainees
        when safety and security interests are at stake.
                                                                         challenging, on Fourteenth Amendment due
                                                                         process grounds, the conditions of their
                                                                         confinement in close proximity to other
 [15]   Constitutional Law          Conditions
                                                                         detainees during corona virus pandemic, while
        As part of district court's “objective                           Center for Disease Control (CDC) Guidelines
        reasonableness” analysis, in deciding whether                    did not themselves establish a constitutional
        conditions of pretrial detainees' confinement                    standard, these Guidelines were certainly
        violate their Fourteenth Amendment due process                   relevant to an “objective reasonableness”
        rights, it is appropriate for court to defer                     inquiry into conditions of pretrial detainees'
        to jailhouse policies and practices needed to                    confinement, and district court could consider
        maintain order and institutional security. U.S.                  the CDC Guidelines in deciding what, if any,
        Const. Amend. 14.                                                preliminary injunctive relief to order. U.S. Const.
                                                                         Amend. 14.

 [16]   Civil Rights        Criminal law enforcement;
        prisons                                                   [20]   Federal Courts     Amendment, correction,
        In deciding, on motion for preliminary                           or supplementation
        injunctive relief, whether pretrial detainees had                On appeal from district court's grant of certain
        demonstrated the requisite likelihood of success                 preliminary injunctive relief, such as order
        in establishing that sheriff had violated their                  requiring sheriff to implement certain policies
        due process rights by housing them in close                      and procedures relating to sanitation, testing, and
        proximity to other detainees during corona                       face masks in order to protect pretrial detainees
        virus pandemic, district court should have                       from spread of corona virus in jail, the Court of
        considered sheriff's interest in managing jail                   Appeals would not allow sheriff to supplement
        facilities in manner necessary to preserve order                 record on appeal with a Center for Disease


              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              3
                                                             29
Case 2:20-cv-04451-MWF-MRW Document 76 Filed 09/17/20 Page 30 of 38 Page ID #:1723
 Mays v. Dart, --- F.3d ---- (2020)
 2020 WL 5361651

         Control (CDC) report not considered in the first
         instance by district court.                                  Opinion

                                                                      St. Eve, Circuit Judge.

  [21]   Evidence       Official proceedings and acts                  *1 Plaintiffs—a class of detainees at the Cook County Jail
         On appeal from district court's grant of certain             —brought this action against Cook County Sheriff Thomas
         preliminary injunctive relief, such as order                 Dart after the Jail reported an outbreak of COVID-19,
         requiring sheriff to implement certain policies              the disease caused by the novel coronavirus that has
         and procedures relating to sanitation, testing,              sparked a global pandemic. Plaintiffs contend that the Sheriff
         and face masks in order to protect pretrial                  has violated their Fourteenth Amendment Due Process
         detainees from spread of corona virus in jail, the           rights by failing to provide them with reasonably safe
         Court of Appeals would not take judicial notice              living conditions as the pandemic rages. Plaintiffs seek
         of Center for Disease Control (CDC) report                   various forms of relief, including an injunction requiring
         regarding sheriff's COVID-19 interventions and               the Sheriff to implement certain procedures related to
         their purported impact; contents of the report               social distancing, sanitation, diagnostic testing, and personal
         were not generally known, and the Court of                   protective equipment (“PPE”) to protect them from the virus
         Appeals could not determine whether the report's             for the duration of the pandemic.
         sources could reasonably be questioned, as the
         parties disputed who authored the report and                 After a hearing, the district court granted a temporary
         district court had not had opportunity to make               restraining order imposing several forms of relief, including
         any factual findings on the author. Fed. R. Evid.            but not limited to, mandates requiring the Sheriff to provide
         201(b).                                                      hand sanitizer and soap to all detainees and face masks to
                                                                      detainees in quarantine. The district court declined to order
                                                                      relief in several instances, though: most notably for our
                                                                      decision today, the district court rejected Plaintiffs’ request
                                                                      to prohibit double celling and group housing arrangements to
 Appeal from the United States District Court for the Northern        permit adequate social distancing.
 District of Illinois. No. 20-cv-2134 — Matthew F. Kennelly,
 Judge.                                                               Plaintiffs subsequently moved for entry of a preliminary
                                                                      injunction, requesting an extension of the relief the district
 Attorneys and Law Firms                                              court previously mandated in the temporary restraining order
                                                                      and, among other things, renewing their request for socially
 Easha Anand, Attorney, RODERICK & SOLANGE
                                                                      distanced housing. After another hearing, the district court
 MACARTHUR JUSTICE CENTER, San Francisco, CA,
                                                                      switched course from its prior ruling and granted the renewed
 Steven Edwards Art, Attorney, Sarah Grady, Attorney,
                                                                      social distancing request, albeit with certain exceptions. The
 Jon C. Loevy, Attorney, LOEVY & LOEVY, Locke
                                                                      district court also granted the request for an extension of the
 E. Bowman, III, Attorney, RODERICK & SOLANGE
                                                                      relief included in the temporary restraining order. The Sheriff
 MACARTHUR JUSTICE CENTER, Alexa Van Brunt,
                                                                      appealed.
 Attorney, MACARTHUR JUSTICE CENTER, Chicago, IL,
 Charles Gerstein, Attorney, Alec Karakatsanis, Attorney,
                                                                      We conclude that, in the course of its analysis regarding
 CIVIL RIGHTS CORPS, Washington, DC, for Plaintiffs-
                                                                      double celling and group housing, the district court committed
 Appellees.
                                                                      three distinct legal errors: the district court failed to consider
 Gretchen Harris Sperry, Attorney, Lari A. Dierks, Attorney,          the Sheriff's conduct in its totality, failed to afford proper
 James M. Lydon, Attorney, Robert Thomas Shannon,                     deference to the Sheriff's judgment in adopting policies
 Attorney, Adam R. Vaught, Attorney, HINSHAW &                        necessary to ensure safety and security, and cited an incorrect
 CULBERTSON LLP, Chicago, IL, for Defendant-Appellant.                legal standard when evaluating the likelihood that Plaintiffs’
                                                                      claims will succeed on their merits. Given these legal errors in
 Before Sykes, Chief Judge, and Brennan and St. Eve, Circuit          evaluating the likelihood of success on the merits of Plaintiffs’
 Judges.                                                              claims, we reverse the district court with respect to the portion



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  4
                                                                 30
Case 2:20-cv-04451-MWF-MRW Document 76 Filed 09/17/20 Page 31 of 38 Page ID #:1724
 Mays v. Dart, --- F.3d ---- (2020)
 2020 WL 5361651

 of the preliminary injunction mandating socially distanced             to one another. On April 8, 2020, The New York Times
 housing. Regarding the remaining relief, however, the district         reported that, at that time, the Jail was the largest known-
 court made detailed factual findings, properly considered              source of coronavirus infections in the United States.
 the Sheriff's conduct in its totality, and closely tailored the        Timothy Williams and Danielle Ivory, Chicago's Jail Is
 relief it ordered to the guidelines promulgated by the Centers         Top U.S. Hot Spot as Virus Spreads Behind Bars (April
 for Disease Control and Prevention (“CDC”). We therefore               8, 2020) N.Y. Times, https://www.nytimes.com/2020/04/08/
 affirm all other aspects of the preliminary injunction.                us/coronavirus-cook-county-jail-chicago.html (last visited
                                                                        August 27, 2020). When Plaintiffs filed their motion for a
                                                                        preliminary injunction, on April 14, 541 detainees and Jail
                                                                        staff had tested positive for COVID-19. By April 23, only
 I. Background
                                                                        a few days before the district court issued the preliminary
 A. Factual Background                                                  injunction that is the subject of this appeal, six detained
 At present, COVID-19 requires no introduction: the novel               persons had died from complications.
 coronavirus causing this disease has spread around the world,
 resulting in an unprecedented global pandemic that has                 On March 23, the Center for Disease Control issued Interim
 disrupted every aspect of public life. The virus, SARSCoV-2,           Guidance on Management of Coronavirus Disease 2019
 causes symptoms ranging from fever to shortness of breath to           (COVID-19) in Correctional and Detention Facilities (“CDC
 loss of smell and can lead to serious health effects—including         Guidelines”). The document “is intended to provide guiding
 damage to internal organs and, in many cases, death. People            principles for healthcare and non-healthcare administrations
 over the age of sixty-five and with certain preexisting health         of correctional and detention facilities” to “help reduce the
 conditions face a heightened risk of severe illness resulting          risk of transmission and severe disease from COVID-19”
 from COVID-19. The virus transmits rapidly from person                 in light of the unique challenges correctional and detention
 to person, primarily through respiratory droplets emitted              facilities present. The Guidelines recommend various
 by coughing or sneezing that can travel multiple feet and              measures, including making available sufficient hygiene
 remain in the air for several hours, and also through lingering        and cleaning supplies, frequently cleaning and disinfecting
 particles on surfaces. People may transmit the virus despite           high-touch surfaces and objects, and implementing social
 a lack of symptoms, making it difficult to take necessary              distancing strategies where feasible, among many others.
 precautions.                                                           The Guidelines note, in bold font, that the “guidance may
                                                                        need to be adapted based on individual facilities’ physical
  *2 Society has, though, taken many precautions to attempt to          space, staffing, population, operations, and other resources
 curb the spread of COVID-19. Many states, including Illinois,          and conditions.” Additionally, in the section recommending
 presently require wearing face coverings in public spaces in           the implementation of social distancing in jails, the CDC's
 order to slow the spread of COVID-19. States have ramped               guidance notes “[s]trategies will need to be tailored to the
 up testing capacity and contact tracing to identify those              individual space in the facility and the needs of the population
 who have interacted with persons who later tested positive             and staff.”
 for the virus. Illinois and most other states implemented
 stay-at-home orders that forced people to socially distance,           The Cook County Sheriff, who is responsible for operating
 limiting interpersonal contacts and group activities: schools          the Jail, took numerous proactive measures to prevent the
 transitioned to remote learning, restaurants and bars closed,          spread of COVID-19. As early as January 24, Roland Lankah,
 and officials largely cancelled public events.                         the Sheriff's in-house Environmental Health Specialist and
                                                                        epidemiologist, began coordinating with the Cook County
 The Cook County Jail is an enormous facility with the                  Health Infection Control Department to develop a plan
 population of a small town. The inherent nature of the Jail            for an outbreak. That plan involved increasing disinfection
 presents unique challenges for combatting the spread of                and sanitization, devising protocols to screen detainees
 COVID-19: it is designed to accommodate large and densely-             for symptoms, and moving infected detainees to separate
 packed populations. Many detainees reside in “dormitory”               housing. Upon Governor Pritzker's declaration of Illinois
 units, meaning hundreds of detainees sleep in a single                 as a disaster area on March 9, the Sheriff set up a space
 room on closely-spaced bunk beds, and there are many                   for new detainees to quarantine for seven to fourteen
 common spaces where detainees are in close proximity                   days before entering the general population. By mid-



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  5
                                                                   31
Case 2:20-cv-04451-MWF-MRW Document 76 Filed 09/17/20 Page 32 of 38 Page ID #:1725
 Mays v. Dart, --- F.3d ---- (2020)
 2020 WL 5361651

 March, First Assistant Executive Director Michael Miller                       appropriate times and to the extent feasible based on the
 was working to open three closed divisions of the Jail to                      acquisition of sufficient testing materials, detainees who
 create more single-cell units and reduce density. The Sheriff                  have been exposed to others who have exhibited those
 also coordinated with Senator Durbin's office, the Federal                     symptoms or have tested positive for coronavirus.”
 Emergency Management Agency, and Governor Pritzker's
 office to receive priority access to the national stockpile of              • To enforce “social distancing during the new detainee
 PPE in Illinois. The Sheriff engaged various consultants,                     intake process, including suspending the use of bullpens
 including a former CDC Director, to improve sanitation                        to hold new detainees awaiting intake.”
 policies, policies relating to medical screening, and use of
                                                                             • To provide “soap and/or hand sanitizer to all detainees in
 PPE. In coordination with other stakeholders in the Cook
                                                                                quantities sufficient to permit them to frequently clean
 County criminal justice system, the Sheriff undertook efforts
                                                                                their hands” and “adequate sanitation supplies to enable
 to reduce the Jail population through securing release or
                                                                                all staff and detainees to regularly sanitize surfaces and
 electronic monitoring for over 1,200 detainees. And, on April
                                                                                objects on which the virus could be present, including
 1, the Sheriff's Office contacted local authorities to obtain
                                                                                in all areas occupied or frequented by more than one
 approval to administer Abbott Laboratories’ rapid test at the
                                                                                person (such as two-person cells, as well as bathrooms
 Jail. Cermak Health Services, a division of the Cook County
                                                                                and showers).”
 Health and Hospital Systems, began administering these tests
 soon thereafter.                                                            • To establish “a policy requiring sanitization between
                                                                               all uses of frequently touched surfaces and objects as
                                                                               well as monitoring and supervision to ensure that such
 B. Procedural Background
                                                                               sanitization takes place regularly.”
  *3 On April 3, Anthony Mays and Kenneth Foster, two
 detainees at the Cook County Jail, sued Cook County Sheriff                  • To “provide facemasks to all detainees who are
 Thomas Dart on behalf of “all people who are currently or                      quarantined—i.e., those who have been exposed to a
 who will in the future be housed in the Cook County Jail for                   detainee who is symptomatic (even if not coronavirus-
 the duration of the COVID-19 pandemic.” The class includes                     positive).”
 two subclasses: Subclass A, which consists of all people who              In imposing this relief, the district court made detailed factual
 are at an elevated risk of complications from COVID-19 due                findings about the policies the Sheriff had enacted and
 to age or an underlying medical condition, and Subclass B,                his successes and shortcomings in executing those policies.
 which consists of all people housed on a tier where someone               Throughout its decision, the district court relied heavily on
 has tested positive for the virus. They assert violations of their        the CDC Guidelines. Where the district court elected to
 rights under the Fourteenth Amendment to reasonably safe                  impose the requested relief, the court noted that the evidence
 living conditions, bringing claims under 42 U.S.C. § 1983 and             showed the Sheriff's collective actions fell short of those
 for writs of habeas corpus under 28 U.S.C. § 2241.                        recommended in the CDC Guidelines.

                                                                           In several instances, though, the district court declined to
    1. Temporary Restraining Order
                                                                           implement additional relief where the evidence revealed
 Plaintiffs moved for a temporary restraining order, requesting
                                                                           that the Sheriff already had a policy in place—such as one
 that the district court order the Sheriff to enact multiple
                                                                           requiring a fourteen-day quarantine of all new detainees
 measures designed to prevent the spread of COVID-19.
                                                                           —or existing measures were sufficient—such as those to
 On April 9, after conducting a hearing via telephone
                                                                           enforce the use of PPE by Jail staff who come into contact
 and reviewing numerous affidavits Plaintiffs submitted, the
                                                                           with detainees. The court also overruled Plaintiffs’ requests
 district court issued a temporary restraining order, though
                                                                           for mandatory social distancing throughout the Jail and a
 one considerably narrower than the order Plaintiffs requested.
                                                                           directive to identify detainees who are at high risk for
 This temporary restraining order compelled the Sheriff to do
                                                                           complications from COVID-19. In these instances, the court
 the following:
                                                                           was unpersuaded that Plaintiffs were likely to succeed on
   • To establish “a policy requiring prompt coronavirus                   the merits of their claim that the Sheriff's conduct posed a
     testing of detainees who exhibit symptoms consistent                  constitutional violation.
     with coronavirus disease as well as, at medically



                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                     6
                                                                      32
Case 2:20-cv-04451-MWF-MRW Document 76 Filed 09/17/20 Page 33 of 38 Page ID #:1726
 Mays v. Dart, --- F.3d ---- (2020)
 2020 WL 5361651

  *4 Regarding social distancing in particular, the district            court then proceeded to the question of whether Plaintiffs
 court acknowledged the Sheriff's “ongoing effort[s] to                 had demonstrated that they had a “better than negligible
 modify custodial arrangements” at the Jail to “permit greater          chance” of succeeding on their contention that the Sheriff's
 separation of detainees,” but noted that “space constraints”           conduct in addressing the risks posed by exposure to
 at the Jail preclude “complete social distancing.” The court           the coronavirus is objectively unreasonable. The court
 cited the CDC Guidelines, which “expressly recognize that              acknowledged the “significant, and impressive, effort” the
 complete social distancing may not be possible in the sleeping         Sheriff had undertaken, and noted that, if this were an Eighth
 areas of a jail.” The court also acknowledged that “[s]pace            Amendment claim, this finding regarding the Sheriff's efforts
 constraints at the Jail do not allow for the more preferable           would likely end the matter.
 degree of social distancing that exists in the community at
 large.” The court thus concluded that “plaintiffs have [failed]        The court focused on Plaintiffs’ renewed request for a policy
 to show a reasonable likelihood of success on their contention         precluding double celling and group sleeping arrangements
 that the Sheriff is acting in an objectively unreasonable              to facilitate social distancing. The court first explained that
 manner by failing to mandate full social distancing” and that          the CDC Guidelines, which set a feasibility limitation on
 this was “particularly so because the Sheriff's submission             social distancing practices, are relevant but not dispositive.
 reflects an ongoing effort to modify custodial arrangements            The court then determined that “group housing and double
 at the Jail in a way that will permit greater separation of            celling subject detainees to a heightened, and potentially
 detainees.”                                                            unreasonable and therefore constitutionally unacceptable,
                                                                        risk of contracting and transmitting the coronavirus.” Thus,
                                                                        after making a passing reference to the Sheriff's interest
    2. Preliminary Injunction                                           in discipline and security in the Jail and dismissing the
 On April 14, Plaintiffs moved for entry of a preliminary               Sheriff's contention that he faced feasibility limitations on
 injunction. Relevant to our decision today, Plaintiffs sought          further social distancing, the court concluded that Plaintiffs
 to extend the relief the court imposed in the temporary                were reasonably likely to succeed on their contention that
 restraining order and again requested a mandate for social             group housing and double celling is objectively unreasonable,
 distancing throughout the Jail. The Sheriff opposed the                except in certain situations. In arriving at this conclusion, the
 motion, and, regarding the request for social distancing,              court did not discuss any other aspect of the Sheriff's response
 argued that his efforts were consistent with the CDC                   to COVID-19; instead, the court limited its discussion solely
 Guidelines, that he had already taken substantial steps to             to the importance of social distancing. The court also rejected
 implement social distancing, and that further steps were               the Sheriff's argument that his compliance with the temporary
 impossible. The Sheriff submitted a progress report on efforts         restraining order rendered its extension into a preliminary
 to contain the coronavirus. Regarding social distancing, the           injunction unnecessary because the court could not conclude
 progress report described efforts to open previously closed            that the constitutional violations would not recur absent such
 divisions, transition 175 tiers to single-cell housing, and            an extension. The court did not revisit any of its findings
 reduce dormitory capacity to below fifty percent, except for           related to the measures it ordered in the temporary restraining
 detainees in certain medical or restricted housing. The Sheriff        order.
 also had worked with criminal justice stakeholders to secure
 the release of more than 1,200 detainees with appropriate               *5 Regarding the remaining preliminary injunction factors,
 bond conditions, increased single-cell housing at the Jail by          the district court determined that Plaintiffs had shown
 approximately 545%, and decreased double-celled housing at             that, without additional measures, they would likely suffer
 the Jail by over 90%.                                                  irreparable harm—including severe illness and death—and
                                                                        that damages could not fully remedy the risk they faced.
 The district court conducted a preliminary injunction hearing          Lastly, the district court determined the balance of harms
 via videoconference and permitted each side to call one                weighed in favor of Plaintiffs. The court therefore issued a
 witness in addition to submitting affidavits. The court                preliminary injunction extending all of the relief included
 ultimately granted Plaintiffs’ motion in part. Regarding               in the temporary restraining order, with the additional
 Plaintiffs’ § 1983 claim, the court conditionally certified the        requirement of a policy precluding group housing and double
 proposed class to the extent Plaintiffs requested a conversion         celling except in certain situations, such as when a medical or
 of the temporary restraining order to a preliminary injunction         mental health professional has determined a detainee poses a
 and a mandate requiring increased social distancing. The


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                   7
                                                                   33
Case 2:20-cv-04451-MWF-MRW Document 76 Filed 09/17/20 Page 34 of 38 Page ID #:1727
 Mays v. Dart, --- F.3d ---- (2020)
 2020 WL 5361651

 risk of suicide or self-harm if placed in a single cell or when a
 detainee requires medical treatment not available in socially     A. Socially Distanced Housing
 distanced housing.                                                We first address the portion of the preliminary injunction
                                                                   aimed at socially distanced housing because that is the
 The Sheriff appealed, challenging the entire preliminary          thrust of the Sheriff's appeal. The parties do not dispute the
 injunction but directing the bulk of his arguments to the         district court's conclusions regarding the first two elements
 prohibition against double celling and group housing.             of the preliminary injunction standard: that Plaintiffs would
                                                                   suffer irreparable harm and that traditional legal remedies
                                                                   would be inadequate. Rather, the debate focuses entirely on
                                                                   the likelihood of success on the merits of their claim that
 II. Discussion                                                    the Sheriff's actions (or inaction, as Plaintiffs contend) in
                                                                   response to COVID-19 are objectively unreasonable. We
  [1]    [2]    [3]    [4] “To obtain a preliminary injunction, a
                                                                   therefore limit our discussion to this threshold requirement.
 plaintiff must show that: (1) without this relief, it will suffer
 ‘irreparable harm’; (2) ‘traditional legal remedies would be
                                                                    [8] We conclude that the district court committed three
 inadequate’; and (3) it has some likelihood of prevailing
                                                                   distinct legal errors: the court failed to consider the totality of
 on the merits of its claims.” Speech First, Inc. v. Killeen,
                                                                   the circumstances, the court failed to afford proper deference
 968 F.3d 628, 637 (7th Cir. 2020) (quoting Courthouse
                                                                   to the Sheriff's judgment in adopting policies necessary to
 News Serv. v. Brown, 908 F.3d 1063, 1068 (7th Cir. 2018)).
                                                                   ensure safety and security in the Jail, and the court recited
 If a plaintiff makes such a showing, the court proceeds
                                                                   an incorrect legal standard when evaluating the likelihood
 to a balancing analysis, where the court must weigh the
                                                                   that Plaintiffs’ contentions will succeed on their merits. We
 harm the denial of the preliminary injunction would cause
                                                                   address each of these errors in turn.
 the plaintiff against the harm to the defendant if the court
 were to grant it. Courthouse News Serv., 908 F.3d at 1068.
 This balancing process involves a “sliding scale” approach:          1. Totality of the Conduct
 the more likely the plaintiff is to win on the merits, the         *6 [9] We start with the proper scope of the analysis
 less the balance of harms needs to weigh in his favor,            under the more recent objective reasonableness inquiry for
 and vice versa. Ty, Inc. v. Jones Grp., Inc., 237 F.3d 891,       pretrial conditions of confinement claims. In Kingsley v.
 895 (7th Cir. 2001). Mandatory preliminary injunctions—           Hendrickson, 576 U.S. 389, 135 S.Ct. 2466, 192 L.Ed.2d 416
 those “requiring an affirmative act by the defendant”—are         (2015), the Supreme Court concluded that, when bringing an
 “ordinarily cautiously viewed and sparingly issued.” Graham       excessive force claim, a “pretrial detainee must show only
 v. Medical Mut. of Ohio, 130 F.3d 293, 295 (7th Cir. 1997);       that the force purposely or knowingly used against him was
 see also Pashby v. Delia, 709 F.3d 307, 319 (4th Cir. 2013)       objectively unreasonable,” rather than demonstrate deliberate
 (review of a preliminary injunction is “even more searching”      indifference. Id. at 396–97, 135 S.Ct. 2466. Recognizing
 when the injunction is “mandatory rather than prohibitory in      “that the Supreme Court has been signaling that courts
 nature.”)                                                         must pay careful attention to the different status of pretrial
                                                                          detainees,” we held in Miranda v. Cty. of Lake, 900 F.3d
  [5] [6] [7] While we review the district court's balancing              335 (7th Cir. 2018), that a pretrial detainee's claims of
 of the harms for an abuse of discretion, we review its                   inadequate medical care also “are subject only to the objective
 legal conclusions de novo and its findings of fact for clear             unreasonableness inquiry identified in Kingsley.” Id. at 352.
 error. C.Y. Wholesale, Inc. v. Holcomb, 965 F.3d 541, 545                We saw “nothing in the logic the Supreme Court used in
 (7th Cir. 2020). “[A] factual or legal error may alone be                Kingsley” to support a “dissection of the different types of
 sufficient to establish that the court ‘abused its discretion’ in        claims that arise under the Fourteenth Amendment's Due
 making its final determination.” Lawson Prod., Inc. v. Avnet,            Process Clause.” Id. We likewise subsequently expanded this
 Inc., 782 F.2d 1429, 1437 (7th Cir. 1986). “Absent such                  holding to encompass conditions of confinement claims under
 errors,” however, “we afford a district court's decision ‘great          the Fourteenth Amendment Due Process Clause. Hardeman
 deference.’ ” Speech First, Inc., 968 F.3d at 638 (quoting               v. Curran, 933 F.3d 816, 823 (7th Cir. 2019) (citing Kingsley,
 Valencia v. City of Springfield, 883 F.3d 959, 966 (7th Cir.             576 U.S. at 396–97, 135 S.Ct. 2466). Accordingly, we must
 2018)).                                                                  analyze Plaintiffs’ claim under the objective reasonableness
                                                                          inquiry articulated in Kingsley.1Id.


                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  8
                                                                     34
Case 2:20-cv-04451-MWF-MRW Document 76 Filed 09/17/20 Page 35 of 38 Page ID #:1728
 Mays v. Dart, --- F.3d ---- (2020)
 2020 WL 5361651

                                                                       had already implemented several such measures. Notably, and
  [10] The Supreme Court described the application of the              as the district court initially acknowledged in its temporary
 objective reasonableness standard in Kingsley: “A court               restraining order, these included substantial efforts to increase
 (judge or jury) cannot apply this standard mechanically.              social distancing, such as opening shuttered divisions of the
 Rather, objective reasonableness turns on the facts and               Jail, creating new single-cell housing, and decreasing the
 circumstances of each particular case.” 576 U.S. at 397, 135          capacity of dormitories. The Sheriff had also undertaken
 S.Ct. 2466. We reiterated this principle in McCann v. Ogle            extensive other measures to prevent and manage the spread
 Cty., Illinois, 909 F.3d 881 (7th Cir. 2018), explaining that,        of COVID-19 at the Jail. By failing to evaluate the request
 when evaluating whether challenged conduct is objectively             for a policy precluding double celling and group housing in
 unreasonable, courts must “focus on the totality of facts and         light of the other aspects of the Sheriff's COVID response,
 circumstances.” Id. at 886.                                           the district court did not properly consider the totality of
                                                                       the facts and circumstances when evaluating the objective
  [11] The district court erred by narrowly focusing its               unreasonableness of the Sheriff's actions.
 objective reasonableness analysis almost exclusively on
 social distancing instead of considering the totality of facts
 and circumstances, including all of the Sheriff's conduct in             2. Deference to Correctional Administrators
 responding to and managing COVID-19. Citing McCann, the                *7 [12] [13] [14] [15] We turn to a second error: the
 district court wrote, “To succeed on their claim, the plaintiffs      failure to defer to correctional administrators in a matter
 must show that the Sheriff's conduct in addressing the risks          implicating safety and security concerns. “When evaluating
 posed by exposure to coronavirus is objectively unreasonable          reasonableness, ... courts must afford prison administrators
 in one or more respects.” (emphasis added). The district court        ‘wide-ranging deference in the adoption and execution of
 then went on to emphasize social distancing and the Sheriff's         policies and practices that in their judgment are needed
 efforts to implement social distancing to the exclusion of the        to preserve internal order and discipline and to maintain
 Sheriff's other actions. This analysis incorrectly ignored the        institutional security.’ ” Henry v. Hulett, 2020 WL 469188,
 totality of the circumstances. It may very well be the case that      (7th Cir. 2020) (en banc) (quoting Bell v. Wolfish, 441 U.S.
 a particular aspect of an action is so lacking that the failing on    520, 547, 99 S.Ct. 1861, 60 L.Ed.2d 447 (1979)). Likewise,
 this one factor will lead a court to correctly conclude the entire    a court must “account for the legitimate interests that stem
 course of challenged conduct was objectively unreasonable.            from the government's need to manage the facility in which
 It may also be that some actions or inactions are more                the individual is detained.” Kingsley, 576 U.S. at 397, 135
 consequential than others. But that does not mean that the            S.Ct. 2466. Thus, “in the absence of substantial evidence in
 court should evaluate each aspect of the disputed actions in          the record to indicate that the officials have exaggerated their
 a vacuum, especially in a case involving a systemic claim             response to these considerations, courts should ordinarily
 like here. Rather, the court must consider the total of the           defer to their expert judgment in such matters.” Bell, 441
 circumstances surrounding the challenged action.                      U.S. at 548, 99 S.Ct. 1861 (quoting Pell v. Procunier, 417
                                                                       U.S. 817, 827, 94 S.Ct. 2800, 41 L.Ed.2d 495 (1974)).
 In addition, the district court hinged its decision to impose         Correctional administrators must have “substantial discretion
 a social distancing directive on the basis of one, and only           to devise reasonable solutions to the problems they face,”
 one, key factual finding: “At the current stage of the                particularly when safety and security interests are at stake.
 pandemic, group housing and double celling subject detainees          Florence v. Bd. of Chosen Freeholders of Cty. of Burlington,
 to a heightened ... risk of contracting and transmitting              566 U.S. 318, 326, 132 S.Ct. 1510, 182 L.Ed.2d 566 (2012).
 the coronavirus.” We do not suggest that this finding was             Thus, “as part of the objective reasonableness analysis ...
 erroneous: the district court had before it a voluminous              deference to policies and practices needed to maintain order
 evidentiary record about the importance of social distancing          and institutional security is appropriate.” Kingsley, 576 U.S.
 to reducing transmission of COVID-19. Instead, we take                at 399–400, 135 S.Ct. 2466.
 issue with what was missing: absent from the district court's
 reasoning was any mention of the totality of the measures the          [16] When evaluating Plaintiffs’ request for a policy
 Sheriff already had taken to combat the spread of COVID-19,           precluding group housing and double celling, the district court
 including those regarding social distancing. By the time the          made a passing reference to its obligation to “account for
 district court issued the preliminary injunction, the Sheriff         and give deference to the Sheriff's interest in managing the
                                                                       Jail facilities and to practices that are needed to preserve


                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 9
                                                                  35
Case 2:20-cv-04451-MWF-MRW Document 76 Filed 09/17/20 Page 36 of 38 Page ID #:1729
 Mays v. Dart, --- F.3d ---- (2020)
 2020 WL 5361651

 order and discipline and maintain security.” The district court,             better chance of prevailing on the merits than the plaintiff,
 however, did not discuss in a meaningful way how, if at all,                 provided the plaintiff's chances are better than negligible;
 the considerable deference it owed to the judgment of prison                 and vice versa.
 administrators impacted its analysis. Undoubtedly, safety and             Id. at 123. As readily apparent, in context, we were explaining
 security concerns play a significant role in a correctional               no more than what has become known as our sliding
 administrator's housing decisions: jails and prisons require              scale approach. Since Omega, though, we have at times—
 some degree of flexibility in choosing cell assignments, as               confusingly—cited the “better than negligible” phrase as if
 they need to ensure, for example, that detainees are assigned             it were the proper standard for evaluating the likelihood of
 to the living quarters corresponding with their security                  success on the merits at the preliminary injunction stage. See
 classifications and factoring in particular vulnerabilities that          Ill. Republican Party, ––– F.3d at ––––, 2020 WL 5246656 at
 increase security risks. This is especially true at the Jail where        *2 (collecting cases).
 the population fluctuates daily given the number of bookings
 and releases that take place. Correctional officers similarly             The Supreme Court has invoked a higher standard. In Winter
 must have the freedom to quickly reassign inmates when                    v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 129 S.Ct. 365,
 fights or other emergency situations occur that threaten the              172 L.Ed.2d 249 (2008), the Court stated that “[a] plaintiff
 safety of staff and inmates. This is perhaps no more important            seeking a preliminary injunction must establish that he is
 than at a facility like the Cook County Jail, which houses a              likely to succeed on the merits.” Id. at 20, 129 S.Ct. 365
 wide range of detainees accused of committing up to the most              (emphasis added). Similarly, when discussing the requisite
 serious of violent offenses. Given the deference courts owe               showing to establish irreparable injury, the Court explained
 to correctional administrators on matters implicating safety              that its standard “requires plaintiffs seeking preliminary relief
 concerns and the substantial role that security interests play            to demonstrate that irreparable injury is likely in the absence
 in housing assignments, the failure to consider these interests           of an injunction.” Id. at 22, 129 S.Ct. 365 (emphasis in
 was a legal error.                                                        original) (rejecting the Ninth Circuit's “possibility” standard
                                                                           as “too lenient”). The Court provided further guidance in
                                                                           Nken v. Holder, 556 U.S. 418, 129 S.Ct. 1749, 173 L.Ed.2d
    3. Likelihood of Success on the Merits                                 550 (2009), which set forth the standard governing motions
 Lastly, we address a third issue: the proper standard for                 for a stay pending appeal. Though a different context, “[t]here
 evaluating the likelihood of success on the merits when                   is substantial overlap between [the traditional stay factors]
 considering a motion for a preliminary injunction. The                    and the factors governing preliminary injunctions.” Id. at 434,
 district court began its analysis of Plaintiffs’ request for a            129 S.Ct. 1749 (citing Winter, 555 U.S. at 24, 129 S.Ct. 365).
 policy requiring socially distanced housing by noting that, to            This is “not because the two are one and the same, but because
 demonstrate a likelihood of prevailing, Plaintiffs must show              similar concerns arise whenever a court order may allow or
 “only a better than negligible chance of success.” The district           disallow anticipated action before the legality of that action
 court explained this is a “low threshold.”                                has been conclusively determined.” Id. The Court reiterated
                                                                           that under the “traditional” standard for a stay, the first factor
 As we just explained in Illinois Republican Party v. Pritzker,            asks “whether the stay applicant has made a strong showing
 ––– F.3d ––––, ––––, 2020 WL 5246656, at *2 (7th Cir. Sept.               that he is likely to succeed on the merits.” Id. at 425–26, 129
 3, 2020), “the ‘better than negligible’ standard was retired by           S.Ct. 1749 (quoting Hilton v. Braunskill, 481 U.S. 770, 776,
 the Supreme Court,” and is not the proper standard to apply               107 S.Ct. 2113, 95 L.Ed.2d 724 (1987)). For that showing,
 when evaluating the likelihood of success on the merits in                the Court made clear, “[i]t is not enough that the chance of
 a preliminary injunction motion. The standard originated in               success on the merits be ‘better than negligible,’ ” quoting
 Omega Satellite Prod. Co. v. City of Indianapolis, 694 F.2d               with disapproval this court's decision in Sofinet v. INS, 188
 119 (7th Cir. 1982). But like many instances of selectively               F.3d 703, 707 (7th Cir. 1999). Id. at 434, 129 S.Ct. 1749.
 quoted phrases, we did not use this phrase as an unadorned
 statement of the applicable standard. We said in Omega:                    [17] [18] We thus reiterate that a plaintiff must demonstrate
                                                                           that “its claim has some likelihood of success on the merits,”
    *8 If the harm to the plaintiff from denial of the
                                                                           see, e.g., Eli Lilly and Co. v. Arla Foods, Inc., 893 F.3d 375,
   preliminary injunction would be very great and the harm
                                                                           381 (7th Cir. 2018), not merely a “better than negligible”
   to the defendant from granting it very small, then the
                                                                           chance. What amounts to “some” depends on the facts of the
   injunction should be granted even if the defendant has a


                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                    10
                                                                      36
Case 2:20-cv-04451-MWF-MRW Document 76 Filed 09/17/20 Page 37 of 38 Page ID #:1730
 Mays v. Dart, --- F.3d ---- (2020)
 2020 WL 5361651

 case at hand because of our sliding scale approach. See Ty,               isolation. For example, the district court declined Plaintiffs’
 Inc., 237 F.3d at 895.                                                    request to mandate testing of new detainees since the Sheriff
                                                                           already had in place a policy requiring detainees to quarantine
 Here, in reliance on our prior precedent, the district court              for fourteen days upon their arrival to the Jail.
 recited the incorrect “better than negligible” standard several
 times. In various instances, though, the district court's                  [19] The district court also carefully considered the Sheriff's
 analysis indicates that it, in fact, applied a higher standard.           conduct in light of the CDC Guidelines and hewed closely
 In particular, the district court at times used language                  to the Guidelines in its explanation of each measure of relief
 that Plaintiffs were “reasonably likely to succeed on their               it ordered. The CDC Guidelines—like other administrative
 contention,” and the court ultimately concluded that Plaintiffs           guidance—do not themselves set a constitutional standard.
 had “far surpassed” the “better than negligible” standard.                See Bell, 441 U.S. at 543 n.27, 99 S.Ct. 1861 (noting
 Thus, were the recitation of the incorrect standard the                   that recommendations of a Department of Justice task
 district court's only error, we could not say that the district           force “regarding conditions of confinement for pretrial
 court abused its discretion in imposing the social distancing             detainees are not determinative of the requirements of the
 requirement. But, when coupling this with the district court's            Constitution”); cf. J.K.J. v. Polk Cty., 960 F.3d 367, 384 (7th
 other errors, we cannot be certain that Plaintiffs’ showing of            Cir. 2020) (en banc) (concluding that the guidelines set by
 the likelihood of success on the merits of their claim would              the Prison Rape Elimination Act do not set a constitutional
 have surmounted the appropriate standard. We therefore                    parameter under the more demanding Monell deliberate
 reverse the portion of the preliminary injunction precluding              indifference standard). Indeed, “while the recommendations
 double celling and group housing at the Jail.                             of these various groups may be instructive in certain cases,
                                                                           they simply do not establish the constitutional minima; rather,
  *9 We emphasize that we do not address the merits of                     they establish goals recommended by the organization in
 whether Plaintiffs have demonstrated that they have suffered              question.” Bell, 441 U.S. at 543 n.27, 99 S.Ct. 1861. But even
 a constitutional violation. Indeed, our discussion solely                 if not dispositive, implementation (and proper execution) of
 addresses the legal errors the district court committed in the            guidelines that express an expert agency's views on best
 course of its preliminary injunction analysis. We reverse this            practices are certainly relevant to an objective reasonableness
 portion of the preliminary injunction on the basis of these               determination. United States v. Brown, 871 F.3d 532, 537 (7th
 legal errors alone.                                                       Cir. 2017) (noting that evidence of policy or procedure may be
                                                                           relevant to an objective reasonableness inquiry, even though
                                                                           it does not set the constitutional standard). This is particularly
 B. Remaining Relief                                                       true here, where the CDC Guidelines provide the authoritative
 In the temporary restraining order, the district court                    source of guidance on prevention and safety mechanisms for
 granted several measures of relief to Plaintiffs, including               a novel coronavirus in a historic global pandemic where the
 requirements that the Sheriff implement procedures and                    public health standards are emerging and changing.
 policies related to sanitation, testing, and provision of face
 masks to detainees in quarantine. When the district court                  *10 The CDC Guidelines differ in material ways from
 issued the preliminary injunction, it did not revisit its analysis        the police department regulations at issue in our decision
 on any of these measures. Because the discussion pertaining               in Thompson v. City of Chicago, 472 F.3d 444 (7th Cir.
 to these measures resides in the temporary restraining order,             2006). In Thompson, we determined that a policy on the
 we turn there for our analysis.                                           use of force established by the police department did not
                                                                           dictate the constitutional standard for the use of force. Id. at
 We affirm the aspects of the preliminary injunction that                  454; see Brown, 871 F.3d at 537 (clarifying the holding of
 the district court converted from the temporary restraining               Thompson). But the CDC Guidelines, arising from an expert,
 order. In that order, the district court made detailed factual            independent agency, are entitled to greater weight than a
 findings about the risks of COVID-19, the Sheriff's existing              police department's internally-crafted regulations. See Brown,
 policies, and the execution of these policies, relying on                 871 F.3d at 537 (“[I]f compliance with departmental policy
 hearing testimony and affidavits from Plaintiffs’ experts,                were the applicable legal standard, the police department
 detainees, and correctional administrators. Importantly, the              itself would become the arbiter of Fourth Amendment
 district court assessed the requested relief considering the              reasonableness—a prospect that would have horrified those
 totality of the Sheriff's conduct, rather than reviewing it in


                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                   11
                                                                      37
Case 2:20-cv-04451-MWF-MRW Document 76 Filed 09/17/20 Page 38 of 38 Page ID #:1731
 Mays v. Dart, --- F.3d ---- (2020)
 2020 WL 5361651

 responsible for the Amendment's ratification.”). The district          States v. De La Torre, 940 F.3d 938, 952 (7th Cir. 2019)
 court thus properly relied on these Guidelines in the course of        (quoting Fed. R. Evid. 201(b)). The contents of this report
 its preliminary injunction analysis.                                   —the Sheriff's COVID-19 interventions and their purported
                                                                        impact—are not “ ‘generally known,’ at least to us.” Id.
 We note that, as it did with its discussion of Plaintiffs’             Further, we cannot determine if the sources can reasonably
 request for an order precluding double celling and group               be questioned because the parties dispute who authored the
 housing arrangements, the district court made only a passing           report and the district court has not had the opportunity to
 reference to the Sheriff's interest in managing Jail facilities        make any factual findings on the author. Nor are the contents
 and its obligation to defer to policies and practices necessary        “incontrovertible,” as its authors “were not subject to Daubert
 to preserve order and security. Likewise, the court did not            challenges, cross-examined, or tested with competing expert
 meaningfully discuss this deference in its analysis. We are            testimony.” Id. The contents of the report are thus “arguably
 less troubled, though, given the nature of the relief ordered.         subject to reasonable dispute,” and therefore are not a proper
 Whereas safety and security concerns are fundamental to                subject of judicial notice.
 housing assignments, this is not true to the same degree
 for measures pertaining to sanitation, testing, and providing
 facemasks. We therefore do not find legal error.                       III. Conclusion

  [20]      [21] Lastly, we address a motion by the Sheriff             We commend Judge Kennelly for his handling of the motion,
 to supplement the record with a CDC report—entitled                    particularly in light of the many novel issues posed by the
 “Outbreak of COVID-19 and Interventions in One of the                  onset of COVID-19 and the case's emergent nature. We
 Largest Jails in the United States—Cook County, IL, 2020”—             nevertheless REVERSE in part and VACATE the portion
 and, alternatively, the Sheriff's request that this Court take         of the preliminary injunction precluding double celling and
 judicial notice of it. We deny the motion to supplement the            group housing because of the legal errors that arose as the
 record as the district court has yet to consider this document in      district court applied the objective reasonableness standard
 the first instance. See Tonyan v. Dunham's Athleisure Corp.,           recently announced in Kingsley. We AFFIRM the remainder
 966 F.3d 681, 684 n.1 (7th Cir. 2020). We similarly decline            of the preliminary injunction ruling.
 to take judicial notice. “The Federal Rules of Evidence
 permit a court to take judicial notice of a fact that is ‘not
                                                                        All Citations
 subject to reasonable dispute’ because it is ‘generally known’
 or ‘can be accurately and readily determined from sources              --- F.3d ----, 2020 WL 5361651
 whose accuracy cannot reasonably be questioned.’ ” United


 Footnotes
 1      Both the Sixth Circuit and the Eleventh Circuit have recently addressed conditions of confinement claims involving
        the coronavirus in prison settings. See Wilson v. Williams, 961 F.3d 829 (6th Cir. 2020), in Swain v. Junior, 961 F.3d
        1276 (11th Cir. 2020). These Circuits, however, apply an Eighth Amendment deliberate indifference standard to pretrial
        detainee conditions of confinement claims rather than the objectively unreasonable claim that we apply, and thus focus
        on a subjective element that is not at issue here.


 End of Document                                                          © 2020 Thomson Reuters. No claim to original U.S.
                                                                                                      Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                12
                                                                   38
